

Exhibit 10.65






LEASE AGREEMENT


BETWEEN
COLDWATER INDUSTRIAL ASSOCIATES 3, LLC,
a Delaware limited liability company

AS LANDLORD,
AND
VITAMIN SHOPPE PROCUREMENT SERVICES, INC.,
a Delaware corporation

AS TENANT








925 N. 127TH AVENUE
AVONDALE, ARIZONA


680272v7

--------------------------------------------------------------------------------





LEASE AGREEMENT
(Arizona Net Lease)
THIS LEASE AGREEMENT ("Lease") is dated as of December 21, 2016, between
COLDWATER INDUSTRIAL ASSOCIATES 3, LLC, a Delaware limited liability company
("Landlord") and VITAMIN SHOPPE PROCUREMENT SERVICES, INC., a Delaware
corporation ("Tenant").
BASIC LEASE PROVISIONS
Premises:
Approximately 186,643 rentable square feet as shown on Exhibit A attached hereto
(the "Premises"). The Premises is comprised of the entire interior of the
Building (as defined below); provided, however, notwithstanding the foregoing,
Tenant shall not have any rights to the roof, exterior walls, Building systems
or utility raceways of the Building, except as otherwise expressly provided
herein.
Project:
The Building (defined below), together with the legal parcel on which the
Building is situated and the other improvements located thereon (the "Project").
Building:
The building located at 925 N. 127th Avenue, Avondale, Arizona (the "Building").
Tenant's Proportionate Share of Project:
100% (based on 186,643 rentable square feet of the Premises divided by 186,643
rentable square feet of the Project).
Tenant's Proportionate Share of Building:
100% (based on 186,643 rentable square feet of the Premises divided by 186,643
rentable square feet of the Building).
Lease Term:
Beginning on the Commencement Date (as defined below) and ending on the last day
of the one hundred fifty-first (151st) full calendar month thereafter.
Commencement Date:
The earlier to occur of: (i) the date Tenant first commences to conduct business
from the Premises or any portion thereof, or (ii) the date of Substantial
Completion (as defined in Paragraph 2) of the Tenant Improvements (as defined in
Exhibit C attached hereto) (the "Commencement Date"); provided, however, in no
event shall the Commencement Date occur prior to February 1, 2017. Substantial
Completion of the Tenant Improvements is currently estimated to occur on or
around May 1, 2017.
Monthly Base Rent:
The monthly Base Rent during the initial Lease Term shall be as follows:


* Months 1 through 7 of initial Lease Term are subject to Base Rent Credit set
forth in Paragraph 4(b) below.


Initial Estimated Monthly Operating Expense Payments (estimate only and subject
to adjustment to actual costs and expenses according to the provisions of this
Lease):
$25,943.38 per month (does not include utilities or rental taxes, which are to
be paid separately in accordance with Paragraphs 7 and 8 below). Landlord's
initial estimate of Operating Expenses (as defined herein) for the Premises as
of the Commencement Date is equal to $0.139 per rentable square foot per month.
Prepaid Rent:
$109,385.87 (to be shall be applied against Base Rent, Operating Expenses and
Pure Rent Taxes [as defined herein] first due under this Lease).
Security Deposit:
None.
Guarantor:
Vitamin Shoppe, Inc., a Delaware corporation ("Guarantor").
Permitted Use:
General industrial/warehouse use for the purpose of receiving, storing, shipping
and selling (but limited to wholesale sales) products, materials and merchandise
made and/or distributed by Tenant, and incidental office use related thereto
(the "Permitted Use").



680272v7

--------------------------------------------------------------------------------




Tenant's Notice Address:
Vitamin Shoppe Procurement Services, Inc.
2101-91st Street
North Bergen, New Jersey 07047
Attention: General Counsel


with a copy to:


Vitamin Shoppe Procurement Services, Inc.
2101 91st Street
North Bergen, New Jersey 07047
Attention: Real Estate Department


Landlord's Notice Address:
Coldwater Industrial Associates 3, LLC
c/o Clarion Partners
1717 McKinney Avenue, Suite 1900
Dallas, Texas 75202
Attention: Stacey Magee
Facsimile: 214-647-4901


with a copy to:


Cushman & Wakefield of Arizona, Inc.
2555 E. Camelback Road, Suite 300
Phoenix, Arizona 85016
Attention: Patti Farina
Facsimile: 602-229-5830
Broker(s):
CBRE, Inc. (Landlord's and Tenant's broker)
Addenda:
Rules and Regulations;
Exhibit A (Premises);
Exhibit B (Early Access Staging Area);
Exhibit C (Tenant Work Letter);
Exhibit D (Environmental Questionnaire);
Exhibit E (Commencement Date Agreement);
Exhibit F (Subordination, Non-Disturbance and Attornment Agreement); and
Exhibit G (Guaranty of Lease).





680272v7
2

--------------------------------------------------------------------------------




LEASE
1.    Granting Clause; Lease Term.
(a)    In consideration of the obligation of Tenant to pay rent as herein
provided and in consideration of the other terms, covenants, and conditions
hereof, Landlord leases to Tenant, and Tenant leases from Landlord, the
Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease. The term of this Lease shall commence on
the "Commencement Date" specified in or established in the Basic Lease
Provisions, and except as otherwise provided herein, shall continue in full
force and effect through the number of months as provided in the Basic Lease
Provisions (the "Lease Term"); provided, however, that if the Commencement Date
is a date other than the first day of a calendar month, the Lease Term shall
consist of the remainder of the calendar month including and following the
Commencement Date, plus said number of full calendar months. Except as expressly
provided in Paragraph 1(b) below, Landlord shall not be liable to Tenant for any
loss or damage directly or indirectly arising out of any delay in the delivery
of the Premises or Substantial Completion of the Tenant Improvements, and this
Lease shall not be deemed void or voidable, nor shall Landlord be deemed to be
in default hereunder, as a result of any such delay. Tenant agrees to accept
possession of the Premises upon Substantial Completion of the Tenant
Improvements, provided that Landlord shall provide Tenant with at least thirty
(30) days prior written notice of the date of Substantial Completion of the
Tenant Improvements. Landlord and Tenant agree that the rentable square footage
of the Premises as set forth above and the Building as set forth above shall be
conclusive and binding on the parties. At any time after the Commencement Date
has been determined, each of the parties hereto agrees, promptly upon written
request of the other party, to execute an agreement memorializing, among other
things, the Commencement Date and expiration of the initial Lease Term, together
with the commencement and expiration dates of the Option Terms (as defined
herein). Such agreement shall be in substantially the form attached hereto as
Exhibit E.
(b)     Subject to Tenant Delays and/or Force Majeure Delays (as such terms are
defined in Exhibit C attached hereto), Landlord shall diligently pursue the
completion of construction of the Tenant Improvements in accordance with the
terms of the Work Letter attached hereto as Exhibit C. Notwithstanding Paragraph
1(a) above, in the event the Commencement Date has not occurred on or prior to
June 1, 2017 (the "First Outside Date") then, as Tenant's sole and exclusive
remedy in connection therewith, Tenant shall be entitled to one (1) day of Base
Rent abatement (in addition to the Base Rent Credit set forth in Paragraph 4(b)
below) with respect to the Premises for each day after the First Outside Date,
but prior to the Second Outside Date (as defined below), that the Commencement
Date has not occurred (except for any delays in the occurrence of the
Commencement Date resulting from Tenant Delays or Force Majeure Delays, as such
terms are defined in Exhibit C attached hereto). Additionally, in the event that
the Commencement Date not occurred on or prior to December 31, 2017 (the "Second
Outside Date"), Tenant shall have the right, as its sole and exclusive remedy,
to terminate this Lease by notifying Landlord in writing of such election within
ten (10) business days after the Second Outside Date (but prior to the
occurrence of the Commencement Date). In the event of any such termination of
this Lease under the preceding sentence, then (i) this Lease shall terminate,
(ii) Landlord shall return to Tenant the Prepaid Rent and any Excess Cost of
Tenant Improvements previously funded by Tenant, and (iii) neither Landlord nor
Tenant shall have any rights, liabilities or obligations accruing under this
Lease after such effective date of termination, except for such rights and
liabilities which, by the terms of this Lease or at law, are obligations of
Tenant or Landlord which survive the expiration or earlier termination of this
Lease. The First Outside Date and the Second Outside Date shall each be extended
one (1) day for each day of delay in the occurrence of the Commencement Date
that results from Tenant Delays and/or Force Majeure Delays; provided, however,
with respect the Second Outside Date only, such day for day extension on account
of Force Majeure Delays shall not exceed ninety (90) days in the aggregate.
Notwithstanding the foregoing or anything to the contrary herein, the rights and
remedies provided to Tenant in this Paragraph 1(b) in connection with any delay
in the occurrence of the Commencement Date shall automatically become void and
of no further force or effect should Tenant commit any default under this Lease
which continues beyond the expiration of any applicable notice and cure period.
For avoidance of doubt, (a) Tenant shall no longer receive any credit against
Base Rent following the Second Outside Date, and (b) if Tenant elects to
terminate this Lease, Tenant shall not receive any compensation from Landlord
whatsoever other than the return of the Prepaid Rent and any Excess Cost of
Tenant Improvements previously funded by Tenant (with Tenant agreeing and
acknowledging that any credits accrued by Tenant shall only be applicable if the
Commencement Date actually occurs).


680272v7
3

--------------------------------------------------------------------------------




(c)    Subject to all Legal Requirements (as defined below), Tenant may enter
into the Premises from and after March 9, 2017 (the "Early Access Date"), upon
receipt of written consent from Landlord (not to be unreasonably withheld,
conditioned or delayed), for the sole purpose of installing, storing and
assembling Tenant's furniture, fixtures, racking and equipment, inspecting the
Tenant Improvements, taking measurements, making plans for Tenant's business
operations in the Premises; provided, however, Tenant shall only be permitted to
enter such portions of the Premises, and at such times, as Landlord reasonably
determines will not interfere with the performance of the Tenant Improvements.
Landlord hereby agrees that Tenant shall be entitled to store certain material
handling equipment and personal property within the Premises following the Early
Access Date in the location identified on Exhibit B attached hereto (the "Early
Access Staging Area"); provided that Landlord shall have the right to reasonably
relocate the Early Access Staging Area as needed in connection with the
completion of the Tenant Improvements. Subject to Tenant Delays and Force
Majeure Delays, Landlord shall cause all overhead HVAC, electrical and lighting
improvements which are included within the scope of the Tenant Improvements (the
"Overhead Warehouse Improvements") to be completed within the Early Access
Staging Area on or prior to the Early Access Date. In addition, subject to
Tenant Delays and Force Majeure Delays, Landlord shall cause all Overhead
Warehouse Improvements to be completed within the remainder of the warehouse
area of the Premises on or prior to the date that is seven (7) days following
the Early Access Date. The parties agree that the Early Access Date shall be
extended on a day-for-day basis for each day of delay in completion of the
Tenant Improvements (including the Overhead Warehouse Improvements) caused by
Tenant Delays and/or Force Majeure Delays. After the Early Access Date, Landlord
and Tenant agree to reasonably cooperate with each other in order to coordinate
the scheduling and performance of the parties' respective work and activities in
the Premises so as to minimize interference with each other. Notwithstanding the
foregoing, in no event shall Tenant enter the Premises until such time as Tenant
has delivered to Landlord all monetary amounts due upon execution of this Lease
and provided Landlord with evidence that Tenant has fulfilled its obligation to
provide insurance pursuant to the provisions of this Lease. Any such early entry
into the Premises by Tenant shall not in and of itself advance the Commencement
Date, unless Tenant commences to conduct business in any portion of the
Premises, in which case the Commencement Date shall immediately occur as of such
date. All of the provisions of this Lease shall apply to Tenant during any early
entry, including, without limitation, the indemnities set forth in this Lease
and Tenant's obligation to not interfere with the performance of the Tenant
Improvements, but excluding only the obligation to pay Base Rent and Operating
Expenses until the Commencement Date has occurred. Notwithstanding the
foregoing, Tenant shall be responsible for the payment of all utility costs with
respect to the Premises during the period of any early entry into the Premises
by Tenant (as reasonably determined by Landlord) and Tenant shall pay such costs
to Landlord within ten (10) days after demand from time to time. During any such
early entry, Landlord shall not be responsible for any loss, including theft,
damage or destruction to any work, materials or equipment installed or stored by
Tenant at the Premises (including, without limitation, in the Early Access
Staging Area) or for any injury to Tenant or its agents, employees, contractors,
subcontractors, subtenants, assigns, licensees or invitees. Landlord shall have
the right to post appropriate notices of non-responsibility in connection with
any early entry by Tenant.


2.    Acceptance of Premises.
(a)    Tenant shall accept the Premises in its "as-is" condition, subject to all
applicable laws, ordinances, regulations, covenants and restrictions, and
Landlord shall have no obligation to perform or pay for any repair or other work
therein, except that Landlord shall cause the Tenant Improvements to be
installed within the Premises in accordance with Exhibit C attached hereto;
provided, however, Landlord shall deliver the Premises to Tenant following
Substantial Completion of the Tenant Improvements in broom clean condition,
vacant and free of any occupancy rights of third parties. The term "Substantial
Completion" shall mean that (i) the Tenant Improvements have been completed in
accordance with the Final Plans (as defined in Exhibit C) as evidenced by a
written certification from Landlord's architect, subject only to the Punch List
Items (as defined in Exhibit C), and (ii) to the extent legally required, a
valid temporary or final certificate of occupancy, or the substantial legal
equivalent of the foregoing, has been issued allowing Tenant to occupy the
Premises; provided, however, in the event any such certificate or substantial
legal equivalent cannot be issued as a result of Tenant's particular use of the
Premises or any additional work to be performed by or on behalf of Tenant
outside of the scope of the Tenant Improvements, then the delivery of such
certificate or substantial legal equivalent shall not be required for
Substantial Completion to occur (and satisfaction of item (i) above shall
constitute Substantial Completion). In the event of any dispute as to whether
Substantial Completion has occurred, the sign-off by the municipal building
inspector shall be conclusive, except that delay in receipt thereof or in
Substantial Completion caused by Tenant, including Tenant Delays (as defined in
Exhibit C) or attributable to Tenant's


680272v7
4

--------------------------------------------------------------------------------




uncompleted work being contained within the scope of the same building permit as
the Tenant Improvements shall be charged to Tenant in the amount of the daily
Base Rent and Operating Expenses multiplied by the number of days of such delay.
Landlord has made no representation or warranty as to the suitability of the
Premises for the conduct of Tenant's business, and Tenant waives any implied
warranty that the Premises are suitable for Tenant's intended purposes. Tenant
acknowledges that, subject to Landlord's completion of the Tenant Improvements,
(a) it has inspected and accepts the Premises in an "As-Is, Where-Is" condition,
(b) the Building and improvements in the Premises are suitable for the purpose
for which the Premises are leased and Landlord has made no warranty,
representation, covenant, or agreement with respect to the merchantability or
fitness for any particular purpose of the Premises, (c) the Premises are in good
and satisfactory condition, (d) no representations as to the repair of the
Premises, nor promises to alter, remodel or improve the Premises have been made
by Landlord, and (e) except as expressly set forth in this Lease, there are no
representations or warranties, expressed, implied or statutory, that extend
beyond the description of the Premises. Except as provided in Paragraph 10 and
Exhibit C, in no event shall Landlord have any obligation for any defects in the
Premises or any limitation on its use. The taking of possession of the Premises
shall be conclusive evidence that Tenant accepts the Premises and that the
Premises were in good condition at the time possession was taken except for
items that are Landlord's responsibility under Paragraph 2(b), Paragraph 10 and
Exhibit C and any Punch-List Items.
(b)    Landlord hereby represents to Tenant that as of the Commencement Date and
continuing through the applicable warranty period set forth below, (A) the
existing plumbing, mechanical, electrical and HVAC systems serving the Building
shall be in good working condition, and (B) roof, foundation piers and
structural members of the exterior walls of the Building shall be in good
condition and the roof shall be free of leaks (the items set forth in items (A)
and (B) are collectively referred to as the "Representation Items"); provided,
however, if Tenant does not deliver written notice to Landlord of any breach of
such representation within one (1) year following the Commencement Date, then
Tenant shall be deemed to have inspected and accepted the Representation Items
in their present condition. If a breach of the foregoing representation exists,
and Tenant timely delivers written notice to Landlord within one (1) year
following the Commencement Date setting forth in reasonable detail a description
of such breach, Landlord shall, as Tenant's sole and exclusive remedy, rectify
the same at Landlord's sole cost and expense (provided, however, in no event
shall Landlord be responsible for any required repairs or damage to the
Representation Items caused by Tenant or Tenant's agents, employees,
contractors, subcontractors, subtenants, assigns, licensees or invitees, all of
which shall be the sole responsibility of Tenant). Notwithstanding the
foregoing, in no event shall the representation provided in this Paragraph 2(b)
apply to any items that are installed as an element of the Tenant Improvements
(it being understood that any defects in the construction of the Tenant
Improvements shall be governed by the terms of the Work Letter attached hereto
as Exhibit C).
3.    Use; Compliance with Legal Requirements.
(a)    Subject to Tenant's compliance with all zoning ordinances and Legal
Requirements (as hereinafter defined), the Premises shall be used only for the
Permitted Use; provided, however, no retail sales may be made from the Premises.
Tenant shall not conduct or give notice of any auction, liquidation, or going
out of business sale on the Premises. Tenant will use the Premises in a careful,
safe and proper manner and will not commit waste, overload the floor or
structure of the Premises or subject the Premises to use that would damage the
Premises. Subject to Tenant's rights under Paragraphs 3(c) and 14 below, outside
storage of Tenant's equipment or other property is prohibited without Landlord's
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.


(b)    Tenant, at its sole expense, shall comply with all laws, including,
without limitation, the Americans With Disabilities Act, orders, judgments,
ordinances, regulations, codes, directives, permits, licenses, covenants and
restrictions now or hereafter applicable to the Premises (collectively, "Legal
Requirements"). Notwithstanding the foregoing or anything to the contrary herein
(except to the extent any of the following alterations or improvements are
triggered or required as a result of Tenant's specific use of the Premises or
any alterations, improvements or other work performed by or on behalf of Tenant
(other than the Tenant Improvements), in which case Tenant shall be responsible
therefor at Tenant's sole cost and expense), Landlord shall be responsible, at
Landlord's sole cost and expense (not to be included as an element of Operating
Expenses), for making all alterations and improvements to the Premises that are
required under Legal Requirements to remedy any violation of Legal Requirements
existing prior to the Commencement Date which a governmental authority with
jurisdiction, if it had


680272v7
5

--------------------------------------------------------------------------------




knowledge of such condition prior to the Commencement Date and if such condition
was not subject to a variance or a grandfathered code waiver exception, would
have then required to be remedied pursuant to then-current applicable Legal
Requirements, in their form existing as of the date of this Lease (and pursuant
to the then-current interpretation of such Legal Requirements). The Premises
shall not be used as a place of public accommodation under the Americans With
Disabilities Act or similar state statutes or local ordinances or any
regulations promulgated thereunder, all as may be amended from time to time.
Tenant shall, at its expense, make any alterations or modifications, within or
without the Premises, that are required by Legal Requirements related to
Tenant's specific use or occupation of the Premises. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant's or Landlord's insurance, increase the insurance risk, or cause the
disallowance of any sprinkler credits. If any increase in the cost of any
insurance on the Premises or the Project is caused by Tenant's use or occupation
of the Premises, or because Tenant vacates the Premises, then Tenant shall pay
the amount of such increase to Landlord. Landlord represents to Tenant that, to
Landlord's actual knowledge (without duty of investigation), Tenant's use of the
Premises for the Permitted Use will not cause any increase in the cost of any
insurance held by Landlord with respect to the Premises or the Project.


(c)    Subject to Tenant's compliance with all applicable zoning ordinances and
Legal Requirements, Landlord hereby consents to Tenant's storage of wooden
pallets and pallet racking outside of the Premises in the parking areas
immediately adjacent to the Building, provided that (i) Tenant shall, at
Tenant's sole cost and expense, maintain any such pallet storage areas in a
neat, clean and orderly condition at all times, (ii) Tenant shall not stack such
wooden pallets or pallet racking higher than the height of the existing screen
wall; (iii) any such pallet storage by Tenant shall not interfere with emergency
access to and from the Building; (iv) to the extent required by applicable Legal
Requirements (or reasonably required by Landlord), Tenant shall, at Tenant's
sole cost and expense, install fencing and/or screening around such pallet
storage areas, subject to the terms and conditions of Paragraph 12 below
(including, without limitation, Tenant's obligation to comply with all Legal
Requirements and Landlord's right to review and approve of detailed plans and
specifications in advance; and (v) Tenant shall not store any other property or
equipment outside of the Premises other than wooden pallets and pallet racking
For purposes of all of Tenant's responsibilities, obligations and liabilities
(but not rights) under this Lease (including, without limitation, Tenant's
indemnification, repair, restoration and surrender obligations), any such pallet
storage areas utilized by Tenant shall be deemed to be a part of the Premises.


4.    Base Rent.
(a)    Tenant shall pay Base Rent in the amounts set forth on the first page of
this Lease. The Prepaid Rent (as set forth in the Basic Lease Provisions above)
shall be due and payable on the date hereof (and shall be applied against Base
Rent, Operating Expenses and rental tax first due under this Lease), and Tenant
promises to pay to Landlord in advance, without demand, deduction or set-off,
except as otherwise expressly provided herein, monthly installments of Base Rent
on or before the first day of each calendar month succeeding the Commencement
Date. Payments of Base Rent for any fractional calendar month shall be prorated.
All payments required to be made by Tenant to Landlord hereunder shall be
payable at such address as Landlord may specify from time to time by written
notice delivered in accordance herewith. The obligation of Tenant to pay Base
Rent and other sums to Landlord and the obligations of Landlord under this Lease
are independent obligations and shall constitute rent. Tenant shall have no
right at any time to abate, reduce, or set-off any rent due hereunder except
where expressly provided in this Lease. Tenant acknowledges that late payment by
Tenant to Landlord of any rent due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of such costs being extremely
difficult and impractical to determine. Therefore, if Tenant is delinquent in
any monthly installment of Base Rent, estimated Operating Expenses or other sums
due and payable hereunder for more than five (5) days after Tenant's receipt of
written notice thereof from Landlord, Tenant shall pay to Landlord on demand a
late charge equal to five percent (5%) of such delinquent sum. The parties agree
that such late charge represents a fair and reasonable estimate of the costs
that Landlord will incur by reason of such late payment by Tenant. The late
charge shall be deemed to be rent, and the right to require it shall be in
addition to all of Landlord's other rights and remedies for a payment failure of
Tenant, including the right to charge interest on the past due amount.
(b)    Subject to the terms and conditions of this Paragraph 4(b), provided that
Tenant is not then in default under this Lease after its receipt of notice and
the expiration of the applicable cure period set forth herein,


680272v7
6

--------------------------------------------------------------------------------




and has not been in default under this Lease, Tenant shall be credited with the
payment of monthly Base Rent with respect to the Premises for the first (1st)
through seventh (7th) full calendar months of the initial Lease Term only
(collectively, the "Base Rent Credit"), in all cases as and when the same
becomes due and payable. No such Base Rent Credit shall reduce or limit any
other amounts which are otherwise payable by Tenant under this Lease (including,
without limitation, Operating Expenses). Tenant understands and agrees that the
foregoing Base Rent Credit is conditioned upon Tenant's not being in default
under this Lease beyond any applicable notice and cure period set forth herein.
Accordingly, upon the occurrence of any default under this Lease which continues
beyond the applicable notice and cure period set forth herein, any Base Rent
Credit remaining to be credited shall immediately become null and void.
5.    Intentionally Omitted.
6.    Operating Expense Payments.
(a)    During each month of the Lease Term, on the same date that Base Rent is
due, Tenant shall pay Landlord an amount equal to 1/12th of the annual cost, as
estimated by Landlord from time to time, of Tenant's Proportionate Share
(hereinafter defined) of Operating Expenses for the Project. Payments thereof
for any fractional calendar month shall be prorated. The provisions of this
Paragraph 6 shall survive the expiration or earlier termination of the Lease.
(b)    The term "Operating Expenses" means all costs and expenses incurred by
Landlord in connection with the ownership, maintenance, and/or operation of the
Project including, but not limited to costs of: utilities for the parking areas
and other areas outside the Building; maintenance, repair and replacement of all
portions of the Project, including without limitation, paving and parking areas,
roads, roofs, roof membrane, alleys, and driveways; mowing, snow removal,
landscaping, and exterior painting; the cost of maintaining utility lines, fire
sprinklers and fire protection systems, exterior lighting and mechanical and
building systems serving the Building or Project; amounts paid to contractors
and subcontractors for work or services performed in connection with any of the
foregoing; charges or assessments of any association to which the Project is
subject; fees payable to tax consultants and attorneys for consultation and
contesting taxes; environmental insurance, environmental management fees and
environmental audits; the cost of insurance deductibles for insurance maintained
by Landlord, except to the extent Tenant is required to pay such insurance
deductible directly to Landlord pursuant to the other provisions of this Lease
(which insurance deductibles shall not exceed $100,000.00 per occurrence as
measured in Current Dollars [as defined below]); property management fees
payable to a property manager, including any affiliate of Landlord (which
property management fees shall be commercially reasonable based on the property
management fees paid by institutional owners of commercial properties similar to
the Project in the market in which the Project is located for first class
property management services, and in any event not greater three percent (3%) of
the gross revenues derived from the Project); security services, if any such
services are furnished by Landlord; trash collection, sweeping and removal; and
additions or improvements made by Landlord to the Project or the Building that
are (i) necessary to comply with Legal Requirements enacted after the
Commencement Date (other than those expressly required herein to be made by
Tenant), or (ii) intended to effect economies in the operation or maintenance of
the Project, and/or reduce current or future Operating Expenses, provided that
the cost of any such additions or improvements that are classified as capital
expenses or expenditures under generally accepted accounting principles shall be
amortized with interest at the Amortization Rate (as defined below) on a
straight line basis over a period equal to the useful life thereof and included
in Operating Expenses only to the extent of the amortized amount for the
respective calendar year. In addition, Operating Expenses shall include
(1) Taxes (hereinafter defined) due and payable each calendar year during the
Lease Term, and (2) the cost of insurance maintained by Landlord for the Project
for each calendar year during the Lease Term. The cost of any repairs or
replacements included in Operating Expenses which are classified as capital
expenses or expenditures under generally accepted accounting principles shall be
amortized with interest at the Amortization Rate on a straight line basis over a
period equal to the useful life thereof and included in Operating Expenses only
to the extent of the amortized amount for the respective calendar year. The
"Amortization Rate" shall mean interest at a rate equal to the sum of the "Prime
Rate" as published from time to time in The Wall Street Journal (or if such
publication is no longer publishing such information, then as published by a
reputable nationally published financial newspaper selected by Landlord) plus
four percent (4.0%) per annum. "Current Dollars" shall mean a dollar amount
calculated by multiplying a dollar amount specified in this Lease by a fraction,
the numerator of which is the CPI Index last published prior to


680272v7
7

--------------------------------------------------------------------------------




the relevant date, and the denominator of which is the CPI Index last published
prior to the Commencement Date. "CPI Index" shall mean the Consumer Price Index
for All Urban Consumers, Phoenix-Mesa, AZ, all items (1982-84=100), published by
the U.S. Department of Labor, Bureau of Labor Statistics, or if such index is no
longer published, the U.S. Department of Labor's most comprehensive official
index then in use that most nearly corresponds to the index named above.
(c)    Notwithstanding the foregoing, Operating Expenses shall not include any
of the following: (1) debt service under mortgages or ground rent under ground
leases; (2) costs of restoration, repairs and other work resulting from fire,
windstorm or other casualty or cause insured against by Landlord or to the
extent Landlord's insurance required under Paragraph 9(b) of this Lease would
have provided insurance coverage (provided that the foregoing shall not limit
Tenant's obligation to pay its share of Landlord's insurance deductible in
accordance with Paragraph 15 below); (3) leasing commissions or the costs of
renovating space for tenants; (4) any costs or legal fees incurred in connection
with a dispute with any particular tenant; (5) expenses for which Landlord is
reimbursed (net of costs of collection), including, without limitation,
reimbursements from insurance, from tenant (such as reimbursement for repairs)
or pursuant to contractors' or others' warranties or condemnation, but excluding
those expenses reimbursed by Tenant in the form of payments of Operating
Expenses; (6) the cost of any capital improvements to the Project other than
those expressly included in Operating Expenses pursuant to Paragraph 6(b) above
(as distinguished from capital repairs and replacements which shall be included
in Operating Expenses as set forth above); (7) marketing expenses for leasing
space at the Project; (8) costs associated with the maintenance of the business
of the entity which constitutes "Landlord" (as distinguished from the costs of
operation of the Project); (9) costs of any services sold or provided
exclusively to other tenants or occupants for which Landlord is entitled to be
reimbursed by such other tenants or occupants as an additional charge or rental
over and above the basic rent (and escalations thereof); (10) wages, salaries
and other compensation paid to any executive employee of Landlord above the
grade of senior property manager, except to the extent such wages, salaries, and
other compensation are included in any management fees; (11) costs for the
acquisition of sculpture, paintings or other art objects; (12) any costs, fees,
dues or voluntary contributions for political or charitable organizations; (13)
overhead and profit paid to subsidiaries or affiliates of Landlord for services,
supplies or other materials to the extent the amounts incurred are in excess of
those which would have been reasonably incurred if such services, supplies or
materials were obtained from unrelated third parties; (14) interest or penalties
due to the late payment of taxes, utility bills or other costs (unless resulting
from Tenant's failure to timely perform any of its obligations under this
Lease); (15) penalties, fines, judgments, attorney fees, and other costs or
expenses incurred because Landlord or another tenant violated the terms of any
lease; (16) costs incurred to test, survey, clean up, contain, abate, remove or
otherwise remedy any Hazardous Materials (as defined in Paragraph 30 below) that
are not Tenant's responsibility pursuant to Paragraph 30 below; (17) Landlord's
general corporate overhead and general and administrative expenses; (18) any
costs expressly excluded from Operating Expenses elsewhere in the Lease; (19)
the capital cost of the initial construction of the Building or the Project; or
(20) costs incurred to remedy structural defects in the original construction of
the Building or Project within one (1) year of the Commencement Date (as
distinguished from costs of operation and maintenance of the Building or
Project).
(d)    If, following Landlord's delivery of an Actual Statement (as defined
below) to Tenant, Tenant's total payments of Operating Expenses for any year are
less than Tenant's Proportionate Share of actual Operating Expenses for such
year, then Tenant shall pay the difference to Landlord within thirty (30) days
after demand, and if more, then Landlord shall retain such excess and credit it
against Tenant's next payments or if the Lease has expired, Landlord shall
refund such excess to Tenant within thirty (30) days after Tenant's demand,
which obligation shall survive the expiration or termination of this Lease. For
purposes of calculating Tenant's Proportionate Share of Operating Expenses, a
year shall mean a calendar year except the first year, which shall begin on the
Commencement Date, and the last year, which shall end on the expiration of this
Lease.
(e)    Tenant's "Proportionate Share" of the Building and the Project shall be
the percentages set forth in the Basic Lease Provisions above. The estimated
Operating Expenses for the Premises set forth on the first page of this Lease
are only estimates, and Landlord makes no guaranty or warranty that such
estimates will be accurate.
(f)    Following each full or partial calendar year during the Lease Term,
Landlord shall deliver to Tenant a reasonably detailed reconciliation statement
of actual Operating Expenses incurred by Landlord during such calendar year (an
"Actual Statement"). Landlord shall use commercially reasonable efforts to
deliver the Actual


680272v7
8

--------------------------------------------------------------------------------




Statement to Tenant within one hundred twenty (120) days following the close of
each calendar year, provided that Landlord's failure to do so within such
120-day period shall not waive or limit any of Landlord's rights under this
Paragraph 6 or the other provisions of this Lease. Upon Tenant's written request
within six (6) months following Tenant's receipt of an Actual Statement (but not
more than one time with respect to each Actual Statement), Landlord shall,
within ten (10) business days following Tenant's request, provide Tenant with
copies of real estate tax statements, information on utilities, repairs,
maintenance and insurance, and such other information as reasonably required to
substantiate the Operating Expenses charged to Tenant. Provided Tenant is not
then in default under this Lease beyond any applicable cure period, Tenant shall
have the right, once each calendar year, to cause a Qualified Person (as defined
below) to perform an audit of any portion of an Actual Statement in accordance
with the following procedure:
(1)    Tenant shall, no later than one (1) year after the applicable Actual
Statement is delivered to Tenant, deliver a written notice to Landlord
specifying the portions of the Actual Statement that are claimed to be
incorrect, and Tenant shall simultaneously pay to Landlord all amounts due from
Tenant to Landlord as specified in the Actual Statement. In no event shall
Tenant be entitled to withhold, deduct, or offset any monetary obligation of
Tenant to Landlord under the Lease (including without limitation, Tenant's
obligation to make all payments of rent and all payments of Tenant's Operating
Expenses) pending the completion of and regardless of the results of any review
of records under this Paragraph. The right of Tenant under this paragraph may
only be exercised once for any Actual Statement, and if Tenant fails to meet any
of the above conditions as a prerequisite to the exercise of such right, the
right of Tenant under this paragraph for a particular Actual Statement shall be
deemed waived.
(2)    Tenant acknowledges that Landlord maintains its records for the Project
at the office of Landlord's property manager, and Tenant agrees that any review
of records under this Paragraph shall be at the sole expense of Tenant and shall
be conducted by a Qualified Person. Tenant acknowledges and agrees that any
records reviewed under this Paragraph constitute confidential information of
Landlord, which shall not be disclosed to anyone other than the Qualified Person
performing the review, the principals of Tenant who receive the results of the
review, Tenant's accounting employees, Tenant's professional consultants and
prospective assignees or sublessees of Tenant (and only if such parties are
legally bound to keep all such information confidential). The disclosure of such
information to any other person, whether or not caused by the conduct of Tenant,
shall constitute a material breach of this Lease.
(3)    Any errors disclosed by the review shall be promptly corrected by
Landlord, provided, however, that if Landlord disagrees with any such claimed
errors, Landlord shall have the right to cause another review to be made by a
Qualified Person. In the event of a disagreement between the two (2) reviews,
the two (2) Qualified Persons who conducted Landlord's and Tenant's reviews
shall jointly designate a third (3rd) Qualified Person, at Tenant's sole cost
and expense (except as otherwise indicated in this Lease), to conduct a review
of Landlord's records. The review of such third (3rd) Qualified Person shall be
deemed correct and binding upon the parties. In the event that the final results
of such review of Landlord's records reveal that Tenant has overpaid obligations
for the preceding period, the amount of such overpayment shall be credited
against Tenant's subsequent installment obligations to pay the estimated
Operating Expenses; provided, however, if Tenant has overpaid by more than seven
percent (7%), Landlord shall pay the reasonable out-of-pocket cost of the review
of Landlord's records by Tenant's Qualified Person and the reasonable
out-of-pocket cost of the review of Landlord's records by the third (3rd)
Qualified Person. If this Lease has expired, Landlord shall return the amount of
such overpayment to Tenant within thirty (30) days after such reviews have been
made, which obligation shall survive the termination of this Lease. In the event
that such results show that Tenant has underpaid its obligations for a preceding
period, the amount of such underpayment shall be paid by Tenant to Landlord with
the next succeeding installment obligation of estimated Operating Expenses. A
"Qualified Person" means an accountant or other person experienced in accounting
for income and expenses of industrial projects engaged or employed by Tenant (or
Landlord) on terms which do not entail any compensation based or measured in any
way upon any savings in rent or reduction in Operating Expenses achieved through
the inspection process.


680272v7
9

--------------------------------------------------------------------------------




7.    Utilities.
(a)    Tenant shall timely pay for all water, gas, electricity, heat, light,
power, telephone, sewer, sprinkler services, refuse and trash collection, and
other utilities and services used on the Premises, all maintenance charges for
utilities, and any storm sewer charges or other similar charges for utilities
imposed by any governmental entity or utility provider, together with any taxes,
penalties, surcharges or the like pertaining to Tenant's use of the Premises.
Landlord shall have no responsibilities whatsoever in connection with the
foregoing. Landlord shall cause water, gas and electricity service to be
separately metered to the Premises and charged directly to Tenant by the
provider. Except as expressly provided in the remainder of this Paragraph 7(a),
no interruption or failure of utilities shall result in the termination of this
Lease or the abatement of rent. In the event that Tenant is prevented from
using, and does not use, the Premises or a substantial portion thereof as a
result of any negligent failure by Landlord to provide utility services to the
Premises, and such failure was not caused directly or indirectly by the
negligence or willful misconduct of Tenant, its employees, agents or visitors,
guests, invitees or licensees (an "Abatement Event"), then Tenant shall give
written notice of such Abatement Event to Landlord. If the Abatement Event
continues for three (3) consecutive business days (the "Abatement Period") after
Landlord's receipt of Tenant's written notice, then Base Rent shall be abated or
reduced after expiration of the Abatement Period, for such time that Tenant
continues (as a result of the Abatement Event) to be so prevented from using,
and does not use, the Premises or a substantial portion thereof, in the
proportion that the rentable area of the portion of the Premises that Tenant is
prevented from using, and does not use, bears to the total rentable area of the
Premises; provided that, subject to the foregoing provisions of this subsection,
Base Rent shall be abated completely if the portion of the Premises that Tenant
is prevented from using as a result of the Abatement Event, and does not use, is
so significant as to make it impractical for Tenant to conduct its business in
the Premises and Tenant does not, in fact, for that reason, conduct its business
in the Premises.
    (b)    Tenant shall, at its sole cost and expense, contract directly with a
janitorial service and shall pay for all janitorial services used on or for the
Premises. Landlord shall have no obligations whatsoever in connection therewith.
All janitorial services and employees utilized by Tenant shall be subject to
Landlord's prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.
(c)    Notwithstanding anything to the contrary contained in this Lease, Tenant
agrees that Landlord, at its election, may contact any utility company providing
utility services to the Premises in order to obtain data on the energy being
consumed by the occupant of the Premises. Furthermore, Tenant agrees to provide
Landlord with Tenant's energy consumption data reasonably obtainable within
thirty (30) days after Landlord's request for the same. Tenant agrees to take
such further actions as are necessary in order to further the purpose of this
paragraph, including, without limitation, providing to Landlord the names and
contact information for all utility providers serving the Premises, copies of
utility bills, written authorization from Tenant to any such utility company to
release information to Landlord, and any other relevant information reasonably
requested by Landlord or the applicable utility company.
8.    Taxes.
(a)    Landlord shall pay all taxes, assessments, special assessments,
improvement districts, and governmental charges (collectively referred to as
"Taxes") that accrue against the Project during the Lease Term. Taxes shall be
included as part of the Operating Expenses charged to Tenant pursuant to
Paragraph 6 hereof during each year of the Lease Term, based upon Landlord's
reasonable estimate of the amount of Taxes, and shall be subject to
reconciliation and adjustment pursuant to Paragraph 6 once the actual amount of
Taxes is known. Taxes shall include, without limitation, any increase in any of
the foregoing based upon construction of improvements on the Project or changes
in ownership. Tenant shall also be responsible for paying to Landlord all levies
and taxes applicable to the Premises which, pursuant to the terms of the
applicable tax statute or law, are assessed or imposed exclusively on rents (and
not income) received from real estate and to no other forms of receipts ("Pure
Rent Taxes"). Such Pure Rent Taxes shall be payable in estimated monthly
installments or upon demand and shall be in addition to Base Rent, Operating
Expenses and all other amounts due hereunder. Taxes shall not include any: (i)
income, excise, estate, inheritance, succession, gift, transfer, franchise,
capital stock or other tax or assessment measured upon Landlord's general or net
income, unless such net income are in substitution for any Taxes payable
hereunder; (ii) Pure Rent Taxes (which shall be paid separately by Tenant as set
forth above); or (iii) fine, penalty, cost or interest for any tax or
assessment, or part thereof, which Landlord failed to timely pay. If any tax or
excise is levied or assessed directly against Tenant, then


680272v7
10

--------------------------------------------------------------------------------




Tenant shall be responsible for and shall pay the same at such times and in such
manner as the taxing authority shall require. Tenant shall be liable for all
taxes levied or assessed against any personal property or fixtures placed in the
Premises, whether levied or assessed against Landlord or Tenant, and if any such
taxes are levied or assessed against Landlord or Landlord's property and
(a) Landlord pays them or (b) the assessed value of Landlord's property is
increased thereby and Landlord pays the increased taxes, then Tenant shall pay
to Landlord such taxes within ten (10) days after Landlord's request therefor.
Any special assessments included in Taxes that may be paid in installments
(without late fees, penalties, interest or additional costs associated
therewith) shall be deemed paid over the longest period allowable by law, and
only the installments (or any pro rata share thereof) due in any calendar year
shall be included in Operating Expenses.
(b)    Landlord may contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens thereof and any actual and
reasonable costs incurred in such contest may be included as part of Taxes (but
only to the extent of savings reasonably expected to be achieved by Landlord).
After reasonable written request (the "Tax Contest Notice") delivered to
Landlord by Tenant in good faith, Landlord shall at Landlord's option, at no
cost to Landlord, either (i) diligently pursue reasonable claims for reductions
in the Taxes attributable to the Project, or (ii) allow Tenant to pursue such
claims in a commercially reasonable manner. All costs and expenses arising from
any such contest requested by Tenant pursuant to a Tax Contest Notice (whether
incurred by Landlord or Tenant) shall be paid for by Tenant. In the event that
Taxes are increased as a result of any such contest (whether performed by
Landlord or Tenant), then Tenant shall be solely responsible for such increase
in Taxes. Notwithstanding the foregoing, Landlord shall have no obligation to
contest any Taxes, or permit Tenant to contest any Taxes, if, in the reasonable
judgment of Landlord, any such contest would materially and adversely affect the
Project or Landlord's operation of the Project or would otherwise materially and
adversely affect Landlord or its employees, affiliates, members, officers,
agents, or directors. Tenant shall indemnify, defend, reimburse and hold
Landlord harmless from and against any and all claims arising from such
proceedings.
9.    Insurance.
(a)    Tenant Insurance Requirements.


(i)    Effective as of the earlier of: (x) the date Tenant enters or occupies
the Premises; or (y) the Commencement Date, and continuing during the Lease
Term, Tenant, at its expense, shall obtain and maintain in full force the
following insurance coverage (subject to increases in coverage amounts and
additional types of coverage, as reasonably determined by Landlord from time to
time, but not more than once in any five (5) year period, and provided that any
such increases or additional coverage requirements must be commercially
reasonable based on the insurance requirements of other institutional owners of
commercial properties similar to the Project in the market in which the Project
is located):


(1)    Commercial general liability insurance which insures against claims for
bodily injury, personal injury, advertising injury, and property damage based
upon, involving, or arising out of the use, occupancy, or maintenance of the
Premises and the Project. Such insurance shall afford, at a minimum, the
following limits:    


Each Occurrence    $1,000,000
General Aggregate    $2,000,000
Products/Completed Operations Aggregate    $1,000,000
Personal and Advertising Injury Liability    $1,000,000
Fire Damage Legal Liability    $100,000


Any general aggregate limit shall apply on a per location basis. Tenant's
commercial general liability insurance shall include Landlord, its trustees,
officers, directors, members, agents, and employees, Landlord's mortgagees, and
Landlord's representatives, as additional insureds. This coverage shall be
written on the most current ISO CGL form (or its equivalent), shall include
contractual liability, premises-operations and products-completed operations and
shall contain an exception to any pollution exclusion which insures damage or
injury arising out of heat, smoke, or fumes


680272v7
11

--------------------------------------------------------------------------------




from a hostile fire. Such insurance shall be written on an occurrence basis and
contain a standard separation of insureds provision.


(2)    Business automobile liability insurance covering owned, hired and
non-owned vehicles with limits of $1,000,000 combined single limit per
occurrence.


(3)    Workers' compensation insurance in accordance with the laws of the state
in which the Premises are located with employer's liability insurance in an
amount not less than $1,000,000.


(4)    Umbrella/excess liability insurance, on an occurrence basis, that applies
excess of the required commercial general liability, business automobile
liability, and employer's liability policies with the following minimum limits:


Each Occurrence     $5,000,000
Annual Aggregate    $5,000,000


Umbrella/Excess liability policies shall contain an endorsement stating that any
entity qualifying as an additional insured on the insurance stated in the
Schedule of Underlying Insurance shall be an additional insured on the
umbrella/excess liability policies, and that they apply immediately upon
exhaustion of the insurance stated in the Schedule of Underlying Insurance as
respects the coverage afforded to any additional insured. The umbrella/excess
liability policies shall also provide that they apply before any other
insurance, whether primary, excess, contingent or on any other basis, available
to an additional insured on which the additional insured is a named insured
(which shall include any self-insurance), and that the insurer will not seek
contribution from such insurance.


(5)    Property insurance "the equivalent of causes of loss – special form"
including flood, earthquake, windstorm, theft, sprinkler leakage and boiler and
machinery coverage on all of Tenant's Trade Fixtures (as hereinafter defined),
inventory and other personal property in the Premises, and on any Tenant-Made
Alterations (as hereinafter defined) made by Tenant upon the Premises all for
the full replacement cost thereof. Tenant shall use the proceeds from such
insurance for the replacement of Trade Fixtures, inventory and other personal
property and for the restoration of Tenant's Tenant-Made Alterations to the
Premises. Landlord shall be named as an additional insured on Tenant's property
insurance only with respect to Tenant-Made Alterations that Tenant is required
to insure and which Tenant is not entitled to remove upon the expiration or
earlier termination of this Lease (wherein ownership then reverts to the
Landlord); provided, however, (i) the foregoing shall not apply to Tenant’s
Trade Fixtures and inventory, and (ii) such insurance proceeds with respect to
Tenant-Made Alterations shall be available to Tenant following any damage or
destruction to the Premises for the restoration of such Tenant-Made Alterations,
provided that if Tenant fails to complete such restoration as required herein
any such insurance proceeds not yet applied toward payment of the cost of such
restoration shall be payable to Landlord.


(6)    Business income and extra expense insurance with limits not less than one
hundred percent (100%) of all income and charges payable by Tenant under this
lease for a period of twelve (12) months.
    
(7)    Tenant may carry any of its insurance under "umbrella policies" and/or
"blanket policies" covering the Premises and other locations it or any Tenant
Affiliate (as hereinafter defined) owns or leases, provided that: (i) the amount
of the total insurance available shall be at least the protection equivalent to
separate policies in the amounts herein required, (ii) such blanket or umbrella
policies provide dedicated coverage with respect to the Premises on a "per
location" basis in satisfaction of all of the requirements set forth herein, and
(iii) in all other respects, any such policy or policies shall comply with the
applicable provisions of this Paragraph 9. Tenant shall be permitted to maintain
any deductible in accordance with Tenant's blanket policy requirements as a part
of any insurance policy carried by Tenant in compliance with this Paragraph 9,
provided that any such deductibles shall be the sole responsibility of Tenant.
(ii)    All policies required to be carried by Tenant hereunder shall be issued
by an insurance company licensed or authorized to do business in the state in
which the Project is located with a rating of at


680272v7
12

--------------------------------------------------------------------------------




least "A-: X" or better as set forth in the most current issue of Best's
Insurance Reports, unless otherwise approved by Landlord. Tenant shall not do or
permit anything to be done that would invalidate the insurance policies required
herein. Liability insurance maintained by Tenant shall be primary coverage on
behalf of Landlord, its trustees, officers, directors, members, agents, and
employees, Landlord's mortgagees, and Landlord's representatives and any
policies of Landlord, its trustees, officers, directors, members, agents, and
employees, Landlord's mortgagees, and Landlord's representatives shall be
noncontributory. Certificates of insurance, acceptable to Landlord, evidencing
the existence and amount of each insurance policy required hereunder shall be
delivered to Landlord prior to delivery or possession of the Premises and ten
(10) days following each renewal date. Certificates of insurance shall evidence
that Landlord, its trustees, officers, directors, members, agents, and
employees, Landlord's mortgagees, and Landlord's representatives are included as
additional insureds on liability policies and that Landlord is included as loss
payee on the property insurance as stated in Paragraph 9(a)(i)(5) above.
Further, each policy shall contain provisions giving Landlord and each of the
other additional insureds at least thirty (30) days prior written notice of
cancellation, non-renewal or material change in coverage (ten (10) days in the
event of non-payment of premium).


(iii)    In the event that Tenant fails to provide evidence of insurance
required to be provided by Tenant in this Lease either prior to the Commencement
Date or thereafter during the Lease Term, within ten (10) days following
Landlord's written request therefor following the expiration of any such
coverage, Landlord shall be authorized (but not required) to procure such
coverage following notice to Tenant in the amount stated with all costs thereof
to be chargeable to Tenant and payable within thirty (30) days after Tenant's
receipt of a written invoice thereof.


(iv)    The limits of insurance required by this Lease, or as carried by Tenant,
shall not limit the liability of Tenant or relieve Tenant of any obligation
under this Lease. Any deductibles selected by Tenant shall be the sole
responsibility of Tenant.


(v)    Intentionally omitted.


(vi)    Should Tenant engage the services of any contractor to perform work in
the Premises, Tenant shall ensure that such contractor carries commercial
general liability, business automobile liability, umbrella/excess liability,
worker's compensation and employer's liability coverages in substantially the
same forms and in the same amounts as are required of Tenant under this Lease.
Contractor shall include Landlord, its trustees, officers, directors, members,
agents and employees, Landlord's mortgagees and Landlord's representatives as
additional insureds on the liability policies required hereunder. All policies
required to be carried by any contractor shall be issued by and binding upon an
insurance company licensed or authorized to do business in the state in which
the Project is located with a rating of at least "A-: X" or better as set forth
in the most current issue of Best's Insurance Reports, unless otherwise approved
by Landlord. Certificates of insurance, acceptable to Landlord, evidencing the
existence and amount of each insurance policy required hereunder shall be
delivered to Landlord prior to the commencement of any work in the Premises.
Further, each policy will contain provisions giving Landlord and each of the
other additional insureds with at least thirty (30) days' prior written notice
of any cancelation, non-renewal or material change in coverage (ten (10) days in
the event of non-payment of premium). The above requirements shall apply equally
to any subcontractor engaged by contractor.


(b)    Landlord's Insurance. Landlord shall obtain and maintain the following:
(1) property insurance "the equivalent of causes of loss – special form"
covering the full replacement cost of the Building (excluding foundations), less
a commercially reasonable deductible if Landlord so chooses; provided, however,
Landlord shall not be obligated to insure any Trade Fixtures, goods, or supplies
which Tenant may keep or maintain in the Premises or any Tenant-Made Alterations
which Tenant may make upon the Premises; (2) commercial general liability
insurance, having a combined single limit of liability of no less than Five
Million Dollars ($5,000,000.00) for bodily injury, death and property damage and
shall be in addition to, and not in lieu of, any insurance required to be
maintained by Tenant; and (3) rent loss insurance covering Landlord's loss of
rent for the Premises for a period of at least twelve (12) months following the
occurrence of a casualty. Tenant shall not be included as an additional insured
on any policy of liability insurance maintained by Landlord. In addition,
Landlord may, but is not obligated to, maintain such other commercially
reasonable insurance and additional coverages as it may deem necessary,
including, but not limited to, flood insurance and earthquake insurance. The
premiums for all such insurance shall be included as part of the Operating
Expenses


680272v7
13

--------------------------------------------------------------------------------




charged to Tenant pursuant to Paragraph 6 hereof. The Project or Building may be
included in a blanket policy (in which case the cost of such insurance allocable
to the Project or Building will be equitably determined by Landlord based upon
the insurer's cost calculations). Tenant shall also reimburse Landlord for any
increased premiums or additional insurance that Landlord reasonably deems
necessary as a result of Tenant's use of the Premises. Tenant shall not be named
as an additional insured on any policy of liability insurance maintained by
Landlord.


(c)    Waiver of Subrogation. Landlord waives any and all rights of recovery
against Tenant for or arising out of damage to, or destruction of the Premises
to the extent that Landlord's property insurance policies then in force or
required by this Lease, whichever is broader, insure against such damage or
destruction. Tenant waives any and all rights of recovery against Landlord for
or arising out of damage to or destruction of any property of Tenant to the
extent that Tenant's property insurance policies then in force or the policies
required by this Lease, whichever is broader, insure against such damage or
destruction. Landlord will not be responsible for or liable to Tenant for any
loss or damage resulting to Tenant or its property from burst, stopped or
leaking water, gas, sewer or steam pipes or falling plaster, or electrical
wiring or for any damage or loss of property within the Premises from any causes
whatsoever, including but not limited to theft, and/or acts or threatened acts
of terrorism, damage or injury due to mold, excepting only losses or damages
resulting from the negligence or willful misconduct of Landlord (but in all
cases subject to the waiver of subrogation set forth in this paragraph).
Landlord will not be liable under any circumstances to Tenant for any incidental
or consequential damages. Landlord and Tenant shall cause each property
insurance policy carried by either of them insuring the Premises, the contents
thereof, or the Project, to provide that the insurer waives all rights of
recovery by way of subrogation or otherwise against the other party hereto (and
all of such other party's affiliates) in connection with any loss or damage
which is covered by such policy or that such policy shall otherwise permit, and
shall not be voided by the releases provided above.


10.    Landlord's Repairs. This Lease is intended to be a net lease, except as
otherwise expressly provided in this Lease. Landlord shall maintain, repair and
replace, as part of Operating Expenses, only the fire sprinklers and fire
protection systems, roof, foundation piers and structural members of the
exterior walls of the Building in good repair, reasonable wear and tear and
uninsured losses and damages caused by Tenant, its agents, employees,
contractors, licensees and invitees excluded. The term "walls" as used in this
Paragraph 10 shall not include windows, glass or plate glass, doors or overhead
doors, special store fronts, dock bumpers, dock plates or levelers, or office
entries, all of which shall be maintained by Tenant. Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
Paragraph 10, after which Landlord shall have a reasonable opportunity to repair
such item. Landlord shall also maintain in good repair and condition the parking
areas and other areas on the Project outside of the Building, including, but not
limited to driveways, alleys, landscape and grounds surrounding the Premises,
the cost of such maintenance, repair and replacement to be paid in accordance
with Paragraph 6 hereof. Landlord's maintenance, repair and replacement
activities with respect to the Project shall be at a level substantially similar
to the level of maintenance, repair and replacement standards that are typical
in other similar class buildings owned by institutional landlords that are
primarily used as warehouse and distribution centers and are located in the
market in which the Project is located. Subject to Tenant's rights under
Paragraph 25(b) below, Tenant hereby waives the benefit of any statute providing
a right to make repairs and deduct the cost thereof from the rent.
11.    Tenant's Repairs.
(a)    Subject to Landlord's obligations in Paragraph 10 and Landlord's express
representations and warranties set forth herein, Tenant, at its sole expense,
shall repair, replace and maintain in good condition and in compliance with all
Legal Requirements all portions of the Premises and all systems serving the
Premises including, without limitation, dock, dock equipment and loading areas,
truck doors, plumbing, water, and sewer lines up to points of connection to the
Building, entries, doors, door frames, ceilings, windows, window frames,
interior walls, and the interior side of demising walls, and heating,
ventilation and air conditioning systems, and other building and mechanical
systems serving the Premises. Such repair and replacements include capital
expenditures and repairs whose benefit may extend beyond the Lease Term. Within
ten (10) business days of the Commencement Date, Tenant, at Tenant's expense,
shall enter into maintenance service contracts for the maintenance and repair of
the heating, ventilation and air conditioning systems and other mechanical and
building systems serving the Premises. The scope of services and contractors
under such maintenance contracts maintained by Tenant shall be subject to
Landlord's prior written approval, not to be unreasonably withheld, conditioned
or delayed. In the event that Tenant fails to maintain the maintenance


680272v7
14

--------------------------------------------------------------------------------




service contracts required hereunder, Landlord shall have the right (but not the
obligation), after ten (10) business days prior notice to Tenant, to enter into
such maintenance service contracts and Tenant shall reimburse Landlord for all
actual and commercially reasonable costs (as compared to prevailing market rates
paid by institutional landlords in the market in which the Project is located)
incurred in connection therewith within thirty (30) days following demand.
(b)    In the event that any repair or maintenance obligation required to be
performed by Tenant hereunder may affect the structural integrity of the
Building (e.g., roof, foundation, structural members of the exterior walls) or
any Building systems (e.g., plumbing, electrical, HVAC, fire and life safety),
prior to commencing any such repair, Tenant shall provide Landlord with written
notice of the necessary repair or maintenance and a brief summary of the
structural component or components of the Building, and/or the Building systems,
that may be affected by such repair or maintenance. Within ten (10) business
days after Landlord's receipt of Tenant's written notice, Landlord shall have
the right, but not the obligation, to elect to cause such repair or maintenance
to be performed by Landlord, or a contractor selected and engaged by Landlord,
but at Tenant's sole reasonable cost and expense.
(c)    Prior to the expiration or termination of this Lease, Tenant shall
deliver to Landlord a certificate from an engineer reasonably acceptable to
Landlord certifying that the hot water equipment, dock equipment, and the HVAC
system are then in good repair and working order. If Tenant fails to perform any
repair or replacement for which it is responsible within a reasonable time
period, Landlord may, following notice to Tenant, perform such work and be
reimbursed by Tenant within thirty (30) days after Tenant's receipt of
Landlord's demand together with supporting documentation for all reasonable
costs and expenses incurred by Landlord in connection therewith. Subject to
Paragraphs 9 and 15, Tenant shall bear the full cost of any repair or
replacement to any part of the Building or Project that results from damage
caused by Tenant, its agents, contractors, or invitees and any repair that
benefits only the Premises.
12.    Tenant-Made Alterations and Trade Fixtures.
(a)    Any alterations, additions, or improvements made by or on behalf of
Tenant (excluding the initial Tenant Improvements) to the Premises or the
Building ("Tenant-Made Alterations") shall be subject to Landlord's prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed (except to the extent any such Tenant-Made Alterations could impact
the structural elements of the Building, in which event Landlord's consent shall
be in its sole and absolute discretion). Notwithstanding the foregoing, Tenant
may make strictly cosmetic alterations ("Cosmetic Alterations") to the Premises,
not including any changes affecting the Building's roof, structure, systems,
equipment, or exterior appearance, without Landlord's consent (but subject to
all other terms of this Lease), provided that (i) the aggregate cost of any such
Cosmetic Alterations does not exceed Fifty Thousand Dollars ($50,000.00) in any
twelve (12) month period, and (ii) such Cosmetic Alterations do not require the
issuance of a building permit. Tenant shall give Landlord at least ten (10)
business days prior written notice of such Cosmetic Alterations ("Cosmetic
Alterations Notice"), which Cosmetic Alterations Notice shall be accompanied by
reasonably adequate evidence that such Cosmetic Alterations meet the criteria
contained in this Paragraph 12. All Cosmetic Alterations shall be deemed to
constitute Tenant-Made Alterations for all purposes under this Lease (except
that Landlord's consent shall not be required so long as the foregoing
provisions have been satisfied). Tenant shall cause, at its expense, all
Tenant-Made Alterations to comply with insurance requirements and with Legal
Requirements and shall construct at its expense any alteration or modification
required by Legal Requirements as a result of any Tenant-Made Alterations.
(b)    All Tenant-Made Alterations shall be constructed in a good and
workmanlike manner by contractors reasonably acceptable to Landlord and only
good grades of materials shall be used. All plans and specifications for any
Tenant-Made Alterations shall be submitted to Landlord for its approval, which
shall not be unreasonably withheld, conditioned or delayed and shall be granted
or denied (which denial shall be supported by a reasonably detailed written
explanation from Landlord) in writing to Tenant. Landlord may monitor
construction of any Tenant-Made Alterations. Tenant shall reimburse Landlord for
its actual and reasonable out-of-pocket costs incurred in reviewing plans and
specifications and monitoring construction, provided that such review and
monitoring costs shall not, in the aggregate, exceed five percent (5%) of the
total cost of such Tenant-Made Alterations; provided, further, that Tenant's
reimbursement obligation shall not apply with respect to any Cosmetic
Alterations. Landlord's right to review plans and specifications and to monitor
construction shall be solely for its own benefit, and Landlord shall have


680272v7
15

--------------------------------------------------------------------------------




no duty to see that such plans and specifications or construction comply with
applicable laws, codes, rules and regulations.
(c)    Tenant shall provide Landlord with the identities and mailing addresses
of all persons performing work or supplying materials, prior to beginning such
construction, and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant shall assure payment for
the completion of all work free and clear of liens and shall provide
certificates of insurance for worker's compensation and other coverage in
amounts and from an insurance company reasonably satisfactory to Landlord
protecting Landlord against liability for personal injury or property damage
during construction. Upon completion of any Tenant-Made Alterations, Tenant
shall deliver to Landlord sworn statements setting forth the names of all
contractors and subcontractors who did work on the Tenant-Made Alterations and
final lien waivers from all such contractors and subcontractors.
(d)    Upon surrender of the Premises, all Tenant-Made Alterations and any
leasehold improvements constructed by Landlord or Tenant shall remain on the
Premises as Landlord's property, except to the extent Landlord's requires
removal of any such items at Tenant's expense of any such items. Notwithstanding
the foregoing, Tenant shall have the right, at the time it requests Landlord's
consent and delivers all plans and specifications to any Tenant-Made Alteration
(or, with respect to Cosmetic Alterations, at the time it delivers a Cosmetic
Alterations Notice), to make a written request that Landlord notify Tenant
whether Tenant shall be obligated, or have the right, to remove the applicable
Tenant-Made Alteration at the end of the Lease Term, in which event Tenant shall
only be obligated to remove (i) those Tenant-Made Alterations that Landlord
notified Tenant in writing at the time Landlord provides its consent that it
must remove at the end of the Lease Term, and (ii) those Tenant-Made Alterations
that Tenant did not timely seek or did not obtain Landlord's written consent to
leave in place at the end of the Lease Term, and that Landlord ultimately
requires Tenant to remove. Prior to the expiration or termination of this Lease,
Tenant, at its sole expense, shall repair any and all damage caused by such
removal and restore the Premises to their condition existing upon the
Commencement Date, normal wear and tear, damage by casualty or condemnation and
damage which Landlord is obligated to repair excepted.
(e)    Tenant, at its own cost and expense and without Landlord's prior
approval, may erect such shelves, bins, machinery and trade fixtures (such
items, together with Tenant’s furniture, fixtures, equipment, including without
limitation, racking and material handling equipment, and Tenant’s other personal
property, are collectively called "Trade Fixtures") in the ordinary course of
its business provided that such items do not alter the basic character of the
Premises, do not overload or damage the Premises, and may be removed without
injury to the Premises, and the construction, erection, and installation thereof
complies with all Legal Requirements and with Landlord's requirements set forth
above. Prior to the expiration or termination of this Lease, Tenant, at its sole
expense, shall remove its Trade Fixtures and shall repair any and all damage
caused by such removal.
(f)    Landlord acknowledges that Tenant is contemplating the installation of a
trash compactor and conveyor system at the Premises ("Trash Compactor System")
which may involve, among other things, creating an opening in an exterior
structural wall of the Building. Subject to all terms and conditions of this
Paragraph 12 (including, without limitation, Landlord's right to review and
approve of detailed plans and specifications in advance), Landlord agrees that
it will not unreasonably withhold, condition or delay its consent to Tenant's
request to install a Trash Compactor System at the Premises. Any such Trash
Compactor System shall at Tenant's sole cost and expense and such work shall
constitute Tenant-Made Alterations for all purposes under this Lease. Without
limiting the generality of the foregoing, (i) Tenant shall be responsible, at
its sole cost, for obtaining all necessary permits and approvals in connection
with any such Trash Compactor System, and (ii) Landlord may require that Tenant
remove any or all of the Trash Compactor System (and/or any components thereof)
upon the expiration of earlier termination of this Lease, repair any damage
caused by such removal, and restore the Premises and the Building to their
condition prior to installation of the same, all at Tenant's sole cost and
expense. In addition, notwithstanding the foregoing or anything to the contrary
herein, in no event may Tenant perform any work or installation that will, in
Landlord's reasonable opinion, overload or compromise the structural integrity
of the Building or cause significant damage thereto (and Tenant shall be solely
responsible for ensuring the same, which responsibility of Tenant shall not be
relieved or limited in any way by any approval by Landlord of any particular
plans or specifications or other matters in connection with the Trash Compactor
System or the installation or operation thereof, or by any supervision or
monitoring by Landlord in connection with the same). Promptly following the
installation of any such Trash Compactor System, Tenant shall deliver to


680272v7
16

--------------------------------------------------------------------------------




Landlord (i) final unconditional lien releases from all contractors and
subcontractors who have performed work in or about the Premises, (ii) a copy of
all permits, warranties and guaranties relating to the Trash Compactor System,
and (iii) two (2) sets of copies of as-built drawings (if applicable).
13.    Signs. Subject to all Legal Requirements (and only to the extent
permitted thereby), Tenant shall have the right, at Tenant's sole cost and
expense, to install signage on the exterior walls of the Building (collectively,
"Tenant's Building Signage"). Notwithstanding the foregoing, the exact location,
size, appearance and substance of each element of Tenant's Building Signage
shall be subject to Landlord's prior written approval (not to be unreasonably
withheld, conditioned or delayed) and shall conform in all respects to
Landlord's requirements. Any other signage or other decorations, advertising
media, blinds, draperies and other window treatment or bars or other security
installations that are visible from the exterior of the Building (e.g., through
the windows of the Premises) shall be subject to Landlord's prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall not make any changes to the exterior of the Building,
install any exterior lights, decorations, balloons, flags, pennants, banners, or
painting, or erect or install any signs, windows or door lettering, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Building, without Landlord's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. For purposes
of clarity, Tenant shall not be required to obtain Landlord's approval of any
signage, banners, flags, decorations or the like which are located on the
interior of the Premises so long as such items are not visible from the exterior
of the Building (e.g., through the windows of the Premises). Landlord shall not
be required to notify Tenant of whether it consents to any sign until it (a) has
received detailed, to-scale drawings thereof specifying design, material
composition, color scheme, and method of installation, and (b) has had a
reasonable opportunity to review them. Upon surrender or vacation of the
Premises following the expiration or earlier termination of this Lease, Tenant
shall have removed all signs and repair, paint, and/or replace the building
fascia surface to which its signs are attached. Tenant shall obtain all
applicable governmental permits and approvals for sign and exterior treatments.
14.    Parking. Tenant shall be entitled to park its operable vehicles and
trailers within the parking areas serving the Project twenty four (24) hours,
seven (7) days per week, subject to Tenant's obligation to comply with all Legal
Requirements, the terms of this Lease and the rules and regulations attached to
this Lease. Tenant expressly acknowledges and agrees that no washing or
servicing of vehicles or trucks is permitted within the Project. Landlord shall
not be responsible for enforcing Tenant's parking rights against any third
parties. All motor vehicles (including all contents thereof) shall be parked in
the Project's parking areas at the sole risk of Tenant, it being expressly
agreed and understood Landlord has no duty to insure any of said motor vehicles
(including the contents thereof), and Landlord is not responsible for the
protection and security of such vehicles. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS LEASE, LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER
FOR ANY PROPERTY DAMAGE OR LOSS WHICH MIGHT OCCUR ON THE PARKING AREAS OR AS A
RESULT OF OR IN CONNECTION WITH THE PARKING OF MOTOR VEHICLES IN ANY OF THE
PARKING SPACES.
15.    Restoration.
(a)    If at any time during the Lease Term the Project is damaged by a fire or
other casualty, Landlord shall restore the Premises and the Project in
accordance with, and subject to, the terms and conditions set forth in this
Paragraph 15. Following the occurrence of any such casualty, Landlord shall
notify Tenant within sixty (60) days as to the amount of time Landlord
reasonably estimates in good faith (based upon consultation with a licensed,
reputable architect and general contractor) it will take to restore the Premises
and the Project (the "Estimated Restoration Period"). If the Premises or the
Project are substantially damaged as a result of such casualty such that Tenant
is unable to reasonably operate in the Premises for the Permitted Use and
Landlord's Estimated Restoration Period exceeds twelve (12) months from the date
Landlord is notified of the casualty, then either Landlord or Tenant may elect
to terminate this Lease upon notice to the other party given no later than
thirty (30) days after Landlord delivers notice to Tenant of the Estimated
Restoration Period. If neither party elects to terminate this Lease or if
Landlord estimates in good faith (based upon consultation with a licensed,
reputable architect and general contractor) that restoration will take twelve
(12) months or less, then, subject to receipt of sufficient insurance proceeds,
Landlord shall promptly restore the Premises (and any other portions of the
Project affected by the casualty) excluding the Tenant-Made Alterations, the
Tenant Improvements, and any other improvements installed by Tenant or by
Landlord and paid for by Tenant, subject to delays arising from the collection
of insurance proceeds or from Force Majeure events. Tenant


680272v7
17

--------------------------------------------------------------------------------




at Tenant's expense shall promptly perform, subject to delays arising from the
collection of insurance proceeds or from Force Majeure events, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease. If neither
party elects to exercise the foregoing termination right and Landlord thereafter
fails to substantially complete its restoration obligations within sixty (60)
days following the expiration of the Estimated Restoration Period (as the same
may be extended on account of Force Majeure delays not to exceed 120 days in the
aggregate and/or delays caused by the acts of Tenant or its agents, employees,
contractors, licensees or invitees), then Tenant shall have the right to
thereafter terminate this Lease by giving written notice thereof to Landlord
prior to Landlord's substantial completion of its restoration obligations;
provided, however, if Landlord thereafter completes its restoration obligations
within thirty (30) days after Tenant delivers such termination notice, then such
termination notice shall be null and void and this Lease shall continue in full
force and effect. Base Rent, Operating Expenses and other charges shall be
abated for the period of repair and restoration in the proportion which the area
of the Premises, if any, which is not usable by Tenant bears to the total area
of the Premises. Notwithstanding the foregoing, either party may terminate this
Lease upon thirty (30) days written notice to the other if the Premises or the
Project are damaged during the last year of the Lease Term and Landlord
reasonably estimates that it will take more than sixty (60) days to repair such
damage; provided, however, that Tenant may negate any termination by Landlord by
validly exercising an Option to extend the Lease Term for an additional Option
Term pursuant to Paragraph 43 hereof, if available, within ten (10) days after
receipt of the termination notice from Landlord. If Landlord has not elected to
terminate this Lease pursuant to this Paragraph 15(a) or Paragraph 15(b) below,
Tenant shall pay to Landlord, within ten (10) days following Landlord's demand
therefor, the amount of the deductible under Landlord's insurance policy;
provided, however, such deductible shall not exceed $100,000.00 per occurrence
as measured in Current Dollars.
(b)    If the Project is destroyed or substantially damaged by any peril not
covered by the insurance maintained or required to be maintained by Landlord
pursuant to this Lease or any Landlord's mortgagee requires that insurance
proceeds be applied to the indebtedness secured by its mortgage (defined
hereinafter) following Landlord's reasonable and good faith efforts to cause the
proceeds to be applied towards restoration of the Project (to the extent
permitted under the applicable loan agreements), Landlord may terminate this
Lease by delivering written notice of termination to Tenant within thirty (30)
days after such destruction or damage or such requirement is made known by any
such Landlord's mortgagee, as applicable, whereupon all rights and obligations
hereunder shall cease and terminate, except for any liabilities of Tenant which
accrued prior to Lease termination. In the event Landlord elects to terminate
this Lease in accordance with the immediately preceding sentence, Tenant shall
have the right within ten (10) business days following receipt of Landlord's
termination notice, to deliver written notice to Landlord of Tenant's election
to pay a sum equal to the amount of the insurance proceeds required to be
applied to the indebtedness for the restoration of such damage without
reimbursement from Landlord in which case this Lease shall continue in full
force and effect and Landlord shall proceed to make such repairs as soon as
reasonably possible after Tenant provides the funds required for such
restoration. Subject to Tenant's termination rights set forth in Paragraph 15(a)
above, if Landlord elects to repair or restore such damage or destruction, this
Lease shall continue in full force and effect, but Base Rent, Operating Expenses
and other charges due hereunder shall be proportionately reduced as provided in
Paragraph 15(a). If Landlord elects to terminate this Lease, such termination
shall be effective as of the date of the occurrence of such damage or
destruction, provided that Tenant shall have a reasonable amount of time
thereafter to vacate the Premises (not to exceed sixty (60) days).
(c)    Notwithstanding the foregoing, if the Premises or the Project are wholly
or partially damaged or destroyed as a result of the gross negligence or willful
misconduct of Tenant, Tenant shall forthwith diligently undertake to repair or
restore all such damage or destruction at Tenant's sole cost and expense, or
Landlord may at its option undertake such repair or restoration at Tenant's sole
cost and expense; provided, however, that Tenant shall be relieved of its repair
and payment obligations pursuant to this Paragraph 15(c) to the extent that (i)
insurance proceeds are collected by Landlord to repair such damage (or would
have been collected had Landlord maintained the insurance required to be
maintained by Landlord pursuant to this Lease), or (ii) the waiver of
subrogation set forth in Paragraph 9(c) applies, although Tenant shall in such
events pay to Landlord the full amount of the deductible under Landlord's
insurance policy (provided, however, such deductible shall not exceed
$100,000.00 per occurrence as measured in Current Dollars), and any amounts not
insured. This Lease shall continue in full force and effect without any
abatement or reduction in Base Rent or Operating Expenses or other payments owed
by Tenant (except to the extent such abatement is covered by rental abatement
insurance maintained by Landlord).


680272v7
18

--------------------------------------------------------------------------------




(d)    The provisions of this Paragraph 15 shall constitute Tenant's sole and
exclusive remedy in the event of damage or destruction to the Premises or
Project, and Tenant waives and releases all statutory rights and remedies in
favor of Tenant in the event of damage or destruction. Except as otherwise
expressly provided herein, no damages, compensation or claim shall be payable by
Landlord for any inconvenience, any interruption or cessation of Tenant's
business, or any annoyance, arising from any damage or destruction of all or any
portion of the Premises or Project.
16.    Condemnation. If any part of the Project should be taken for any public
or quasi-public use under governmental law, ordinance, or regulation, or by
right of eminent domain, or by private purchase in lieu thereof (a "Taking" or
"Taken"), and (a) in Tenant's reasonable judgment, the Taking would prevent or
materially interfere with Tenant's use of or access to the Premises or the
parking areas of the Project or materially and adversely affect Tenant's rights
under this Lease, or (b) as a result of such Taking, Landlord's mortgagee
accelerates the payment of any indebtedness securing all or a portion of the
Project following Landlord's reasonable and good faith efforts to cause the
proceeds to be applied towards restoration of the Premises (to the extent
permitted under the applicable loan agreements), then upon written notice by
Landlord (in connection with item (b) above), or Tenant (in connection with
items (a) above), this Lease shall terminate and Base Rent, Operating Expenses
and other charges due hereunder shall be apportioned as of said date. If part of
the Project shall be Taken, and this Lease is not terminated as provided above,
the Base Rent, Operating Expenses and other charges payable hereunder during the
unexpired Lease Term shall be reduced to such extent as may be fair and
reasonable under the circumstances, and Landlord shall restore the Project as
near as reasonably attainable to its condition prior to the Taking; provided,
however, Landlord's obligation to so restore the Premises shall be limited to
the award Landlord receives in respect of such Taking that is not required to be
applied to the indebtedness secured by a mortgage. In the event of any such
Taking, Landlord shall be entitled to receive the entire price or award from any
such Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant's interest, if any, in such award, including, without limitation any
award for a Taking of Tenant's leasehold interest hereunder. Tenant shall have
the right, to the extent that same shall not diminish Landlord's award, to make
a separate claim against the condemning authority (but not Landlord) for such
compensation as may be separately awarded or recoverable by Tenant for moving
expenses, loss of business and damage to Tenant's Trade Fixtures, if a separate
award for such items is made to Tenant. This paragraph shall be Tenant's sole
and exclusive remedy in the event of any taking and Tenant hereby waives any
rights and the benefits of any statute granting Tenant specific rights in the
event of a Taking which are inconsistent with the provisions of this Paragraph.
17.    Assignment and Subletting.
(a)    Without Landlord's prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, Tenant shall not assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises (each
being a "Transfer") and any attempt to do any of the foregoing shall be void and
of no effect. For purposes of this Paragraph 17, a transfer of the ownership
interests controlling Tenant shall be deemed a Transfer of this Lease unless
such ownership interests are publicly traded. Notwithstanding the immediately
preceding sentence, Tenant may assign the Lease or sublet the Premises, or any
part thereof, without the prior consent of Landlord, (i) to any Tenant Affiliate
(as defined below), or (ii) to any successor entity of Tenant by way of merger,
consolidation, stock purchase or transfer, spin-off or a purchase of all or
substantially all of Tenant's assets, or (iii) in connection with the raising of
capital, the issuance of preferred or a new series of stock in Tenant, or an
initial or subsequent public offering of Tenant's stock, or (iv) in conjunction
with any offering, sale, listing, redemption, hypothecation, conversion,
exchange, transfer or other similar disposition of all or any portion of the
corporate stock of Tenant or any Tenant Affiliate (each, a "Permitted
Transfer"); provided, however, that (A) Tenant shall provide Landlord with
written notice no later than ten (10) business days after the occurrence of any
Permitted Transfer and the assignee or sublessee in such Permitted Transfer (or
any other entity which remains liable for the obligations of the "Tenant" under
this Lease, including, but not limited, any guarantor hereof) shall have a net
worth (calculated in accordance with generally accepted accounting principles
consistently applied) sufficient to satisfy the obligations of the "Tenant"
under this Lease (as reasonably determined by Landlord), and (B) any such
Permitted Transfer shall not be a subterfuge to avoid any of Tenant's
obligations or liabilities under this Lease. Wherever the term "Tenant
Affiliate" is used herein, such term shall mean a corporation, partnership,
person or other entity which is controlling, controlled by, or under common
control with, Tenant (the term "control" meaning the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies


680272v7
19

--------------------------------------------------------------------------------




of a person or entity, whether through the ownership of voting securities or
rights, by contract, or otherwise). Tenant shall reimburse Landlord for all of
Landlord's reasonable out-of-pocket expenses in connection with any Transfer,
other than a Permitted Transfer. Upon Landlord's receipt of Tenant's written
notice of a desire to assign or sublet the entire Premises (other than in
connection with a Permitted Transfer), Landlord may, by giving written notice to
Tenant within thirty (30) days after receipt of Tenant's notice, terminate this
Lease as of the date specified in Tenant's notice for the commencement of the
proposed assignment or sublease; provided, however, Tenant may, by notice to
Landlord within ten (10) days after its receipt of Landlord's termination
notice, revoke its request for Landlord's consent and nullify Landlord's
termination of this Lease. Tenant acknowledges and agrees that Landlord may
withhold its consent to any proposed assignment or subletting for any reasonable
basis including, but not limited to: (i) Tenant is in default of this Lease
after its receipt of notice and the expiration of the applicable cure period;
(ii) the assignee is unwilling to assume in writing all of Tenant's obligations
hereunder which arise from and after the date of the Transfer, or the subtenant
is unwilling to agree that the sublease is subject and subordinate to the terms
and conditions of the Lease; (iii) the assignee or subtenant has a financial
condition which is reasonably unsatisfactory to Landlord or Landlord's
mortgagee; (iv) the Premises will be used for different purposes than those set
forth in Paragraph 3(a) or for a use requiring or generating Hazardous
Materials, (v) the proposed assignee or subtenant or an affiliate thereof is an
existing tenant in the Project or is or has been in discussions with Landlord
regarding space within the Project; or (vi) whether or not the Options granted
in Paragraph 43 hereof will be assigned to the proposed assignee as part of the
Transfer.
(b)    Notwithstanding any Transfer, Tenant and any guarantor or surety of
Tenant's obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant's other obligations under this Lease (regardless of whether Landlord's
approval has been obtained for any such Transfer). In the event that the rent
due and payable by a sublessee or assignee (or a combination of the rental
payable under such sublease or assignment plus any bonus or other consideration
therefor or incident thereto) exceeds the rental payable under this Lease, then
Tenant shall be bound and obligated to pay Landlord as additional rent hereunder
fifty (50%) percent of such excess rental and other excess consideration within
ten (10) days following receipt thereof by Tenant, less the amount of Tenant's
Transfer Expenses (as hereinafter defined). If such Transfer is for less than
all of the Premises, such excess rental and other excess consideration shall be
calculated on a rentable square foot basis. The term "Transfer Expenses" as used
herein shall mean (i) the reasonable out-of-pocket costs and expenses actually
incurred and documented by Tenant in making such sublease or assignment, as the
case may be, such as brokers' fees, attorneys' fees and advertising fees, (ii)
any fees paid to Landlord pursuant to the terms of this Lease, and (iii) the
cost of improvements or alterations actually funded by Tenant expressly for the
purpose of preparing the Premises for such subtenant or assignee.
(c)    If this Lease is assigned or if the Premises is subleased (whether in
whole or in part) or in the event of the mortgage, pledge, or hypothecation of
Tenant's leasehold interest or grant of any concession or license within the
Premises or if the Premises be occupied in whole or in part by anyone other than
Tenant, then upon a default by Tenant hereunder after its receipt of notice and
the expiration of the applicable cure period, Landlord may collect rent from the
assignee, sublessee, mortgagee, pledgee, party to whom the leasehold interest
was hypothecated, concessionaire or licensee or other occupant and, except to
the extent set forth in the preceding subparagraph, apply the amount collected
to the next rent payable hereunder; and all such rentals collected by Tenant
shall be held in trust for Landlord and immediately forwarded to Landlord. No
such transaction or collection of rent or application thereof by Landlord,
however, shall be deemed a waiver of these provisions or a release of Tenant
from the further performance by Tenant of its covenants, duties, or obligations
hereunder. Any approved assignment or sublease shall be expressly subject to the
terms and conditions of this Lease. Landlord's consent to any Transfer shall not
waive Landlord's rights as to any subsequent Transfers. Notwithstanding anything
to the contrary contained in this Lease, if Tenant or any proposed transferee
claims that Landlord has unreasonably withheld or delayed its consent under this
Paragraph 17 or otherwise has breached or acted unreasonably under this
Paragraph 17, their sole remedies shall be a declaratory judgment and an
injunction for the relief sought without any monetary damages, and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all applicable laws, on behalf of the proposed transferee.
18.    Indemnification.


680272v7
20

--------------------------------------------------------------------------------




(a)    Tenant agrees to indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold harmless Landlord, and Landlord's agents, employees and
contractors, from and against any and all claims, demands, losses, liabilities,
causes of action, suits, judgments, damages, costs and expenses (including
attorneys' fees) (collectively, "Claims"), arising from any occurrence in or
about the Premises, the use and occupancy of the Premises, or from any activity,
work, or thing done, permitted or suffered by Tenant, its agents, employees,
contractors, shareholders, partners, invitees, subtenants or assignees in or
about the Premises or due to any other act or omission of Tenant, its
subtenants, assignees, invitees, employees, contractors and agents, or from
Tenant's failure to perform its obligations under this Lease, except (i) to the
extent of any loss caused by the negligence or willful misconduct of Landlord,
or (ii) to the extent waived by Landlord pursuant to the provisions of Paragraph
9(c) above. This indemnity provision shall survive termination or expiration of
this Lease. The furnishing of insurance required hereunder shall not be deemed
to limit Tenant's obligations under this Paragraph 18(a).
(b)    Landlord agrees to indemnify, defend (with counsel reasonably acceptable
to Tenant) and hold harmless Tenant and its agents, employees, contractors,
subtenants and assignees, from and against any and all Claims arising from the
negligence or willful misconduct of Landlord or its agents; provided, however,
notwithstanding the foregoing or anything to the contrary in this Lease,
Landlord shall not have any obligation to indemnify Tenant or its agents,
employees, contractors, subtenants or assignees for: (i) any Claims to the
extent caused by the negligence or willful misconduct of Tenant or its agents,
employees, contractors, subtenants or assignees (or any of their respective
officers, directors, shareholders, members, agents, employees or contractors);
or (ii) any Claims to the extent waived by Tenant pursuant to the provisions set
forth in Paragraph 9(c). This indemnity provision shall survive termination or
expiration of this Lease. The furnishing of insurance required hereunder shall
not be deemed to limit Landlord's obligations under this Paragraph 18(b).
Notwithstanding anything to the contrary in this Lease, in no event shall
Landlord be liable for any injury or interruption to Tenant's business or any
loss of income therefrom under any circumstances and neither Landlord nor any of
the other indemnified parties shall be liable for any indirect or consequential
losses or damages suffered by Tenant.
19.    Inspection and Access. Landlord and its agents, representatives, and
contractors may, upon at least twenty (24) hours prior written notice to Tenant
(except in the case of an emergency when no prior notice is required, but
Landlord shall use diligent efforts to notify Tenant of such access as soon as
possible after such emergency) enter the Premises at any reasonable time to
inspect the Premises and to make such repairs as may be required or permitted
pursuant to this Lease and for any other business purpose. Landlord shall use
commercially reasonable efforts to minimize interference with the normal
operation of Tenant's business in the Premises. Landlord and Landlord's
representatives may enter the Premises during business hours for the purpose of
showing the Premises to prospective purchasers or, during the last year of the
Lease Term, to prospective tenants. Landlord may erect a suitable sign on at the
Project stating the Project is available for sale or, during the last year of
the Lease Term, that the Premises is available for lease. Landlord may grant
easements, make public dedications and create restrictions on or about the
Project, provided that no such easement, dedication, or restriction adversely
affects Tenant's rights, materially increases Tenant's obligations, or
materially interferes with Tenant's use or occupancy of the Premises, the
parking areas or means of ingress and egress to the Project (unless required by
applicable Legal Requirements). At Landlord's request, Tenant shall execute such
commercially reasonable instruments as may be necessary for such easements,
dedications or restrictions.
20.    Quiet Enjoyment. If Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, any ground lease, mortgage or deed of trust now or
hereafter encumbering the Premises (subject to Paragraph 27 below) and all
matters of record (subject to Paragraph 19 hereof), at all times during the
Lease Term, have peaceful and quiet enjoyment of the Premises against any person
claiming by, through or under Landlord, but not otherwise.
21.    Surrender. No act by Landlord shall be an acceptance of a surrender of
the Premises, and no agreement to accept a surrender of the Premises shall be
valid unless it is in writing and signed by Landlord. Upon termination of the
Lease Term or earlier termination of Tenant's right of possession, Tenant shall
surrender the Premises to Landlord in the same condition as received, broom
clean, ordinary wear and tear and casualty loss and condemnation covered by
Paragraphs 15 and 16 and Landlord's repair obligations excepted. Tenant and
Landlord shall meet for a joint inspection of the Premises approximately thirty
(30) days prior to Tenant's anticipated date of vacating the Premises


680272v7
21

--------------------------------------------------------------------------------




(with Tenant to notify Landlord at least sixty (60) days in advance of such
anticipated date of vacating). Any Trade Fixtures, Tenant-Made Alterations and
property not so removed by Tenant as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by Landlord in
accordance with applicable Arizona law, and Tenant waives all claims against
Landlord for any damages resulting from Landlord's retention and disposition of
such property. All obligations of Tenant hereunder not fully performed as of the
termination of the Lease Term shall survive the termination of the Lease Term,
including without limitation, indemnity obligations, payment obligations with
respect to Operating Expenses and all obligations concerning the condition and
repair of the Premises. If Tenant fails to perform any obligation in this
Paragraph 21 prior to the expiration or earlier termination of this Lease,
Landlord may, but shall not be obligated to, perform such obligation and Tenant
shall pay Landlord all reasonable costs associated therewith, within thirty (30)
days after Landlord's delivery to Tenant of an invoice therefor, and any time
required by Landlord to complete such obligations shall be considered a period
of holding over and the terms of Paragraph 22 shall apply.
22.    Holding Over. If Tenant fails to vacate the Premises after the
termination of the Lease Term, Tenant shall be, at Landlord's sole election, a
tenant at will or at sufferance, and Tenant shall pay, in addition to any other
rent or other sums then due Landlord, base rental equal to 150% of the Base Rent
in effect on the expiration or termination date, computed on a monthly basis for
each month or part thereof during such holdover, even if Landlord consents to
such holdover (which consent shall be effective only if in writing). All other
payments shall continue under the terms of this Lease. Tenant shall also be
liable for all Operating Expenses incurred during such holdover period. In
addition, Tenant shall be liable for all damages (including attorneys' fees and
expenses) of whatever type (including consequential damages) incurred by
Landlord as a result of such holding over. No holding over by Tenant, whether
with or without consent of Landlord, shall operate to extend this Lease except
as otherwise expressly provided, and this Paragraph 22 shall not be construed as
consent for Tenant to retain possession of the Premises.
23.    Events of Default. Each of the following events shall be an event of
default ("Event of Default") by Tenant under this Lease:
(a)    Tenant shall fail to pay any installment of Base Rent or any other
payment required herein when due, and such failure shall continue for a period
of five (5) business days from the date Tenant receives written notice that such
payment is unpaid and past due.
(b)    Tenant or any guarantor or surety of Tenant's obligations hereunder shall
(i) make a general assignment for the benefit of creditors; (ii) commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a "proceeding for relief"); (iii) become the subject of
any proceeding for relief which is not dismissed within sixty (60) days of its
filing or entry; or (iv) die or suffer a legal disability (if Tenant, guarantor,
or surety is an individual) or be dissolved or otherwise fail to maintain its
legal existence (if Tenant, guarantor or surety is a corporation, partnership or
other entity).
(c)    Any insurance required to be maintained by Tenant pursuant to this Lease
shall be canceled or terminated or shall expire or shall be reduced to limits
below those required pursuant to Paragraph 9(a) hereof, except, in each case, as
permitted in this Lease.
(d)    Tenant shall attempt or there shall occur any assignment, subleasing or
other transfer of Tenant's interest in or with respect to this Lease except as
otherwise permitted in this Lease.
(e)    Tenant shall fail to discharge or bond over any mechanic's lien or
materialman's lien placed upon the Premises in violation of this Lease within
thirty (30) days after Tenant's receipt of notice that such lien or encumbrance
has been filed against the Premises.
(f)    Tenant shall fail to execute and deliver any instrument of subordination
or attornment or any estoppel certificate within the applicable time period set
forth in Paragraphs 27 and 29 respectively following


680272v7
22

--------------------------------------------------------------------------------




Landlord's written request for the same unless contested in good faith, and such
failure continues for more than ten (10) business days following written notice
from Landlord that the applicable deadline for execution and delivery has
expired.
(g)    Tenant shall breach any of the requirements of Paragraph 30 and such
failure shall continue for a period of five (5) business days or more after
notice from Landlord to Tenant; provided, however, that if the nature of
Tenant's obligation under this subsection (g) is such that more than five (5)
business days are reasonably required for performance or cure, then no Event of
Default shall occur if Tenant promptly responds to Landlord's notice and
commences performance or cure within such five (5) business day period and
thereafter diligently prosecutes the same to completion.
(h)    Tenant shall fail to comply with any provision of this Lease other than
those specifically referred to in this Paragraph 23, and except as otherwise
expressly provided herein, such default shall continue for more than thirty (30)
days after Landlord shall have given Tenant written notice of such default;
provided, however, that if the nature of Tenant's obligation under this
subsection (h) is such that more than thirty (30) days are reasonably required
for performance or cure, then no Event of Default shall occur if Tenant
commences performance or cure within such thirty (30) day period and thereafter
diligently prosecutes the same to completion.
Any notices to be provided by Landlord under this Paragraph 23 shall be in lieu
of, and not in addition to, any notice required under applicable Arizona law.
24.    Landlord's Remedies. Upon the occurrence of any Event of Default,
Landlord shall have the following rights and remedies, in addition to those
allowed by law or in equity, any one or more of which may be exercised or not
exercised without precluding the Landlord from exercising any other remedy
provided in this Lease or otherwise allowed by law or in equity:
(a)    Termination of Lease. Upon the occurrence of any Event of Default,
Landlord may terminate this Lease and Tenant's right to possession of the
Premises. If Tenant has abandoned and vacated the Premises, the mere entry of
the Premises by Landlord in order to perform acts of maintenance, cure defaults,
preserve the Premises or to attempt to relet the Premises, or the appointment of
a receiver in order to protect the Landlord's interest under this Lease, shall
not be deemed a termination of Tenant's right to possession or a termination of
this Lease unless Landlord has notified Tenant in writing that this Lease is
terminated. Notification of any default described in Paragraph 23 of this Lease
shall be in lieu of, and not in addition to, any notice required under
applicable Arizona law. If Landlord terminates this Lease and Tenant's right to
possession of the Premises, Landlord may recover from Tenant.
(1)    The worth at the time of the award of unpaid rent which had been earned
at the time of termination; plus
(2)    The worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(3)    The worth at the time of the award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of the award exceeds the amount
of such rental loss that Tenant proves could be reasonably avoided; plus
(4)    Any other amounts necessary to compensate the Landlord for all of the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including any legal expenses, brokers commissions or finders
fees (in connection with reletting the Premises and the pro rata portion of any
leasing commission paid by Landlord in connection with this Lease which is
applicable to the portion of the Lease Term, including option periods, which is
unexpired as of the date on which this Lease terminated), the costs of repairs,
cleanup, refurbishing (to the extent provided herein below), removal and storage
or disposal of Tenant's personal property, equipment, fixtures and anything else
that Tenant is required under this Lease to remove but does


680272v7
23

--------------------------------------------------------------------------------




not remove (including those alterations which Tenant is required to remove
pursuant to an election by Landlord and Landlord actually removes whether notice
to remove shall be delivered to Tenant), and any costs for alterations,
additions and renovations incurred by Landlord in regaining possession of the
Premises and reletting (or attempting to relet) the Premises, and restoring the
Premises to the condition Tenant is required to surrender possession thereof
pursuant to Paragraph 21 hereof.
All computations of the "worth at the time of the award" of amounts recoverable
by Landlord under (1) and (2) hereof shall be computed by allowing interest at
the maximum lawful contract rate per annum. The "worth at the time of the award"
recoverable by Landlord under (3) and the discount rate for purposes of
determining any amounts recoverable under (4), if applicable, shall be computed
by discounting the amount recoverable by Landlord at the discount rate of the
Federal Reserve Bank, San Francisco, California, at the time of the award plus
one percent (1%). Upon termination of this Lease, whether by lapse of time or
otherwise, Tenant shall immediately vacate the Premises and deliver possession
to Landlord, and Landlord shall have the right to re-enter the Premises.
If required by Legal Requirements, Landlord shall use commercially reasonable
efforts to mitigate its damages following a termination of this Lease resulting
from an Event of Default by Tenant.
(b)    Lease to Remain in Effect. Notwithstanding Landlord's right to terminate
this Lease, Landlord may, at its option, even though Tenant has breached this
Lease and abandoned the Premises, continue this Lease in full force and effect
and not terminate Tenant's right to possession, and enforce all of Landlord's
rights and remedies under this Lease. In such event, Landlord may continue the
Lease in effect after Tenant's breach and abandonment and recover rent as it
becomes due. Further, in such event Landlord shall be entitled to recover from
Tenant all costs of maintenance and preservation of the Premises, and all costs,
including reasonable attorneys' fees and receivers' fees, incurred in connection
with appointment of and performance by a receiver to protect the Premises and
Landlord's interest under this Lease. Neither re-entry or taking possession of
the Premises by Landlord nor service of any notice permitted or required under
applicable Arizona law shall be construed as an election to terminate this Lease
unless a notice (signed by a duly authorized representative of Landlord) of
intention to terminate this Lease is given to Tenant.
(c)    All Sums Collectible as Rent. All sums due and owing to Landlord by
Tenant under this Lease shall be collectible by Landlord as rent.
(d)    No Surrender. No act or omission by Landlord or its agents during the
Lease Term shall be an acceptance of a surrender of the Premises, and no
agreement to accept a surrender of the Premises shall be valid unless made in
writing and signed by a duly authorized representative of Landlord. Landlord
shall be entitled to a restraining order or injunction to prevent Tenant from
defaulting under any of its obligations other than the payment of rent or other
sums due hereunder.
(e)    Effect of Termination. Neither the termination of this Lease nor the
exercise of any remedy under this Lease or otherwise available at law or in
equity shall affect Landlord's right of indemnification set forth in this Lease
or otherwise available at law or in equity for any act or omission of Tenant,
and all rights to indemnification and other obligations of Tenant intended to be
performed after termination of this Lease shall survive termination of this
Lease.
(f)    Consequential Damages. Notwithstanding the foregoing or anything to the
contrary in this Lease, in no event shall Tenant be liable to Landlord for any
indirect or consequential losses or damages suffered by Landlord, including,
without limitation, any injury or interruption to Landlord's business or any
loss of income therefrom, except that this sentence shall not (i) limit the
indemnification obligations of Tenant under this Lease with respect to third
party damages, or (ii) apply to consequential damages incurred by Landlord as a
result of Tenant's breach of Paragraph 30 or Tenant holding over in the Premises
following the expiration or earlier termination of this Lease. In addition,
notwithstanding the foregoing, Landlord and Tenant agree and acknowledge that
the damages recoverable by Landlord under Section 24(a) following an Event of
Default by Tenant under this Lease shall not be deemed consequential damages and
remain recoverable by Landlord notwithstanding the immediately preceding
sentence.


680272v7
24

--------------------------------------------------------------------------------




25.    Tenant's Remedies/Limitation of Liability.
(a)    Landlord shall not be in default hereunder unless Landlord fails to
perform any of its obligations hereunder within thirty (30) days after written
notice from Tenant specifying such failure (unless such performance will, due to
the nature of the obligation, require a period of time in excess of thirty (30)
days, then after such period of time as is reasonably necessary). All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and Tenant may not terminate this Lease for breach of Landlord's
obligations hereunder. Subject to Tenant's rights under Paragraph 25(b) below,
Tenant hereby waives the benefit of any laws granting it the right to perform
Landlord's obligations or the right to terminate this Lease or withhold rent on
account of any Landlord default. All obligations of Landlord under this Lease
will be binding upon Landlord only during the period of its ownership of the
Premises and not thereafter. The term "Landlord" in this Lease shall mean only
the owner, for the time being of the Premises, and in the event of the transfer
by such owner of its interest in the Premises, such owner shall thereupon be
released and discharged from all obligations of Landlord thereafter accruing
provided that the transferee assumes such obligations, in writing, but such
obligations shall be binding during the Lease Term upon each new owner for the
duration of such owner's ownership. Any liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under this Lease or arising out of
the relationship between Landlord and Tenant shall be limited solely to Tenant's
actual direct, but not consequential, damages therefor and shall be recoverable
only from Landlord's equity interest in the Project, and in no event shall any
personal liability be asserted against Landlord, its partners, shareholders,
members, directors, employees or agents in connection with this Lease nor shall
any recourse be had to any other property or assets of Landlord.
(b)    Notwithstanding anything in the contrary in this Lease, in the event that
Landlord fails to make (or commence and diligently pursue completion of) any
repairs to the Premises or the Project which Landlord is required to make
pursuant to the terms of this Lease (which failure to repair materially and
adversely affects Tenant's use of the Premises or the Project) within thirty
(30) days after written notice from Tenant, then Tenant may give Landlord an
additional five (5) business days written notice (such additional notice, a
"Self-Help Notice") specifying that Tenant is going to perform the required
repairs, which notice must describe in detail the repairs required of Landlord
pursuant to this Lease, and state in the subject line on the first page of the
notice, in boldface, ALL CAPS that "LANDLORD'S ATTENTION IS REQUIRED. IF
LANDLORD FAILS TO COMMENCE PERFORMANCE OF ITS OBLIGATIONS WITHIN FIVE (5)
BUSINESS DAYS FOLLOWING THE DATE OF THIS NOTICE, TENANT SHALL EXERCISE IT'S
"SELF-HELP" REMEDY PURSUANT TO PARAGRAPH 25(B) OF THE LEASE". Notwithstanding
the foregoing, in the event the nature of Landlord's failure to repair results
in an emergency involving the likelihood of imminent harm to persons or material
damage to Tenant's property, then Tenant may initially deliver a Self-Help
Notice to Landlord and if Landlord fails to make or commence such repairs within
one (1) business day following receipt of the Self-Help Notice, then Tenant may
pursue its rights under this Paragraph 25(b) (i.e., Tenant shall not be required
to deliver a second written notice to Landlord). Any such Self-Help Notice in
the case of an emergency shall conform to the requirements set forth above,
except that "five (5) business days" shall be replaced with "one (1) business
day." If Landlord has not commenced to repair such problem (or reasonably
objected to the required repairs described in Tenant's Self-Help Notice) within
such five (5) business day period (or one (1) business day period in the case of
an emergency) after receipt of the Self-Help Notice from Tenant (which Self-Help
Notice must conform with the foregoing requirements), then Tenant shall have the
right to perform the required repairs without further delay or notice to
Landlord and, provided that Landlord has not reasonably disputed or objected to
the required repairs described in Tenant's notice, Landlord shall reimburse
Tenant for the actual and reasonable costs thereof (except to the extent Tenant
would otherwise ultimately have been responsible for such costs under this
Lease, including through Operating Expenses) within thirty (30) days after
presentation of a reasonably detailed invoice demonstrating the expenses
incurred by Tenant. If Landlord neither (i) reimburses Tenant within such thirty
(30) day period (provided that Tenant has provided all documentation reasonably
requested by Landlord) or (ii) delivers a written objection to Tenant with
respect to the charges incurred by Tenant (or Landlord's responsibility for the
same), then Tenant shall be entitled to deduct from Base Rent the actual and
reasonable costs incurred by Tenant in connection with the repair work performed
by Tenant pursuant to this Paragraph 25(b), except to the extent Tenant would
otherwise ultimately have been responsible for such costs under this Lease,
including through Operating Expenses. If Landlord objects, in good faith, to any
amounts incurred by Tenant (or Landlord's responsibility for the same), then, as
Tenant's sole and exclusive remedy, Tenant may seek a Final Determination (as
defined below) that Tenant is entitled to such claimed amounts. If Tenant
obtains a Final Determination in its favor with respect to such disputed
amounts, then Tenant shall be permitted


680272v7
25

--------------------------------------------------------------------------------




to deduct the amount of the award granted to Tenant in connection with such
Final Determination against Base Rent and other amounts next coming due under
the Lease. As used herein, the term "Final Determination" shall mean a
non-appealable final judgment from a court of competent jurisdiction or
arbitrator, awarding damages to Tenant. In the event Tenant performs any such
repairs, and such work may affect the structure, systems or exterior appearance
of the Building, then Tenant shall use only those contractors used by Landlord
in the Project for such work (provided that Landlord will provide Tenant with
the identities of such contractors promptly upon demand). All work performed by
Tenant pursuant to this Paragraph 25(b) shall be subject to all of the terms and
conditions of this Lease (including, without limitation, Paragraphs 11 and 12
hereof), except that Landlord's consent shall not be required (to the extent the
other provisions of this paragraph have been complied with by Tenant). Except as
expressly provided above in this Paragraph 25(b), in no event shall Tenant be
entitled to offset any amounts owed by Landlord to Tenant for work performed by
Tenant pursuant to the provisions of this Paragraph 25(b), or any other amounts
owed by Landlord to Tenant, against Tenant's rental obligations to Landlord.
26.    Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, TENANT AND
LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN
LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT,
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED HERETO.
27.    Subordination.
(a)    Subject to the remainder of this Paragraph 27(a), this Lease and Tenant's
interest and rights hereunder are and shall be subject and subordinate at all
times to the lien of any deed of trust or mortgage or any ground lease, now
existing or hereafter created on or against the Project or the Premises, and all
amendments, restatements, renewals, modifications, consolidations, refinancing,
assignments and extensions thereof, without the necessity of any further
instrument or act on the part of Tenant. Tenant agrees, at the election of the
holder of any such mortgage, to attorn to any such holder. The provisions of
this Paragraph 27 shall be self-operative and no further instrument shall be
required to effect such subordination or attornment; however, Tenant agrees to
execute, acknowledge and deliver, or respond with reasonable, good faith
comments to, such instruments, confirming such subordination and such
instruments of attornment as shall be requested by any such holder within ten
(10) business days of such request. Notwithstanding the foregoing, the
subordination of this Lease to the lien of any mortgage first placed upon the
Premises or the Project following the date of this Lease shall be subject to
Tenant's receipt of a commercially reasonable subordination, non-disturbance and
attornment agreement ("SNDA") from the holder of such mortgage. In addition,
Landlord represents and warrants to Tenant that, as of the date of this Lease,
the only mortgage encumbering the Premises or the Project is held by LIT
Industrial Limited Partnership, a Delaware limited partnership ("Existing
Lender"). This Lease and Tenant's rights hereunder shall be subordinate to the
lien of the mortgage held by Existing Lender, provided that Landlord shall
obtain an SNDA in favor of Tenant from Existing Lender substantially in the form
attached hereto as Exhibit F concurrently with the mutual execution and delivery
of this Lease.
(b)    Notwithstanding the foregoing, any such holder may at any time
subordinate its mortgage to this Lease, without Tenant's consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
mortgage without regard to their respective dates of execution, delivery or
recording and in that event such holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such mortgage and had been assigned to such holder.
The term "mortgage" whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the "holder" of a mortgage shall be deemed to include the beneficiary under a
deed of trust.
(c)    Tenant shall not seek to enforce any remedy it may have for any default
on the part of Landlord without first giving written notice by certified mail,
return receipt requested, specifying the default in reasonable detail to any
mortgage holder whose address has been given to Tenant, and affording such
mortgage holder a reasonable opportunity to perform Landlord's obligations
hereunder.


680272v7
26

--------------------------------------------------------------------------------




28.    Mechanic's Liens. Tenant has no express or implied authority to create or
place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in, the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs. Landlord may record, at its election, notices of non-responsibility
pursuant to applicable law in connection with any work performed by Tenant.
Tenant covenants and agrees that it will pay or cause to be paid all sums
legally due and payable by it on account of any labor performed or materials
furnished in connection with any work performed or contracted for by Tenant on
the Premises and that it will save and hold Landlord harmless from all loss,
cost or expense based on or arising out of asserted claims or liens against the
leasehold estate or against the interest of Landlord in the Premises or under
this Lease arising out of Tenant's acts or omissions. Tenant shall give Landlord
written notice of the placing of any lien or encumbrance against the Premises in
connection with work performed by Tenant or its agents, employees or contractors
promptly after Tenant's receipt of notice thereof and shall cause any such lien
or encumbrance arising out Tenant's acts or omissions to be discharged (or
bonded over in a manner satisfactory to Landlord) within thirty (30) days of
Tenant's receipt of notice of the filing or recording thereof; provided,
however, Tenant may contest such liens or encumbrances as long as such contest
prevents foreclosure of the lien or encumbrance and Tenant causes such lien or
encumbrance to be bonded or insured over in a manner satisfactory to Landlord
within such thirty (30) day period. Without limiting any other rights or
remedies of Landlord, if Tenant fails for any reason to cause any such lien or
encumbrance to be discharged or bonded within thirty (30) days following
Tenant's receipt of notice of the filing or recording thereof, then Landlord
may, following notice to Tenant, take such action(s) as it deems necessary to
cause the discharge of the same (including, without limitation, by paying any
amount demanded by the party who has filed or recorded such lien or encumbrance,
regardless of whether the same is in dispute), and Landlord shall be reimbursed
by Tenant for all costs and expenses incurred by Landlord in connection
therewith within thirty (30) days following Tenant's receipt of Landlord's
written demand therefor together with supporting documentation.
29.    Estoppel Certificates. Tenant and Landlord agree, from time to time,
within ten (10) business days after receipt of written request from the other
party, to execute and deliver to the other, or the other's designee, an estoppel
certificate stating that this Lease is in full force and effect, the date to
which rent has been paid, that the requesting party is not, to the other party's
actual knowledge, in default hereunder (or specifying in detail the nature of
the requesting party's default), the termination date of this Lease and such
other matters pertaining to this Lease as may be reasonably requested. Tenant's
obligation to furnish each estoppel certificate as required hereunder is a
material inducement for Landlord's execution of this Lease.
30.    Environmental Requirements.
(a)    Except for Hazardous Material contained in products used by Tenant in de
minimis quantities for routine cleaning and maintenance of floors, bathrooms,
windows, kitchens, forklifts, equipment and administrative offices on the
Premises or Project, which products have been disclosed by Tenant to Landlord in
the Environmental Questionnaire (as defined below), Tenant hereby represents,
warrants and covenants that Tenant will not produce, use, store or generate any
Hazardous Materials (as defined below) on, under or about the Premises and/or
Project. Tenant has fully and accurately completed Landlord's Pre-Leasing
Environmental Exposure Questionnaire ("Environmental Questionnaire") attached
hereto as Exhibit D incorporated herein by reference. Tenant, at its sole cost
and expense, shall operate its business in the Premises in strict compliance
with all Environmental Requirements and all requirements of this Lease. Tenant
shall complete and certify to disclosure statements as requested by Landlord
from time to time relating to Tenant's transportation, storage, use, generation,
manufacture, or release of Hazardous Materials on the Premises, and Tenant shall
promptly deliver to Landlord a copy of any notice of violation relating to the
Premises or Project of any Environmental Requirement. Tenant shall not conduct
any invasive environmental testing or investigation (including, without
limitation, any testing of any soils) on or about the Project without obtaining
Landlord's prior written consent, and any investigations or remediation on or
about the Project shall be conducted only by a consultant approved in writing by
Landlord and pursuant to a work letter approved in writing by Landlord in its
reasonable discretion.


(b)    The term "Environmental Requirements" means all applicable present and
future statutes, regulations, ordinances, rules, codes, judgments, permits,
authorizations, orders, policies or other similar requirements of any
governmental authority, agency or court regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
environment, including without limitation, the following: the Comprehensive


680272v7
27

--------------------------------------------------------------------------------




Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; the Clean Air Act; the Clean Water Act; the Toxic
Substances Control Act and all state and local counterparts thereto, and any
common or civil law obligations including, without limitation, nuisance or
trespass, and any other requirements of Paragraphs 3 and 31 of this Lease. The
term "Hazardous Materials" means and includes any substance, material, waste,
pollutant, or contaminant that is or could be regulated under any Environmental
Requirement or that may adversely affect human health or the environment,
including, without limitation, any solid or hazardous waste, hazardous
substance, asbestos, petroleum (including crude oil or any fraction thereof,
natural gas, synthetic gas, polychlorinated biphenyls (PCBs), and radioactive
material).


(c)    Tenant, at its sole cost and expense, shall remove all Hazardous
Materials stored, disposed of or otherwise released by Tenant, its assignees,
subtenants, agents, employees, contractors or invitees onto or from the Premises
or the Project, in a manner and to a level satisfactory to Landlord in its
commercially reasonable discretion, but in no event to a level and in a manner
less than that which complies with all Environmental Requirements and does not
limit any future uses of the Premises or require the recording of any deed
restriction or notice regarding the Premises. Tenant shall perform such work at
any time during the period of the Lease upon written request by Landlord or, in
the absence of a specific request by Landlord, before Tenant's right to
possession of the Premises terminates or expires. If Tenant fails to perform
such work within the time period specified by Landlord or before Tenant's right
to possession terminates or expires (whichever is earlier), Landlord may at its
discretion following notice to Tenant, and without waiving any other remedy
available under this Lease or at law or equity (including without limitation an
action to compel Tenant to perform such work), perform such work at Tenant's
reasonable cost. Tenant shall pay all reasonable costs incurred by Landlord in
performing such work within ten (10) days after Landlord's request therefor.
Such work performed by Landlord is on behalf of Tenant and Tenant remains the
owner, generator, operator, transporter, and/or arranger of the Hazardous
Materials for purposes of Environmental Requirements. Tenant agrees not to enter
into any agreement with any person, including without limitation any
governmental authority, regarding the removal of Hazardous Materials that have
been disposed of or otherwise released onto or from the Premises without the
written approval of the Landlord, which approval shall be in Landlord's
reasonable discretion.


(d)    Tenant shall indemnify, defend, and hold Landlord harmless from and
against any and all losses (including, without limitation, diminution in value
of the Premises or the Project and loss of rental income from the Project),
claims, demands, actions, suits, damages (including, without limitation,
punitive damages), expenses (including, without limitation, remediation,
removal, repair, corrective action, or cleanup expenses), and costs (including,
without limitation, reasonable attorneys' fees, consultant fees or expert fees
and including, without limitation, removal or management of any asbestos brought
into the Premises or disturbed in breach of the requirements of this
Paragraph 30, regardless of whether such removal or management is required by
law) which are brought or recoverable against, or suffered or incurred by
Landlord as a result of any release of Hazardous Materials or any breach of the
requirements under this Paragraph 30 by Tenant, its agents, employees,
contractors, subtenants, assignees or invitees, regardless of whether Tenant had
knowledge of such noncompliance. The obligations of Tenant under this
Paragraph 30 shall survive any termination of this Lease.


(e)    Landlord shall have access to, and a right to perform inspections and
tests of, the Premises to determine Tenant's compliance with Environmental
Requirements, its obligations under this Paragraph 30, or the environmental
condition of the Premises. Access shall be granted to Landlord upon Landlord's
prior notice to Tenant and at such times so as to minimize, so far as may be
reasonable under the circumstances, any disturbance to Tenant's operations. Such
inspections and tests shall be conducted at Landlord's expense, unless it is
established that Tenant has breached its obligations pursuant to this Paragraph
30 (in which Tenant shall reimburse Landlord for the costs and expenses incurred
by Landlord in connection such inspections and tests). The foregoing shall not
limit the inclusion of the cost and expenses of Landlord's regularly scheduled
environmental audits as an element of Operating Expenses. Landlord's receipt of
or satisfaction with any environmental assessment in no way waives any rights
that Landlord holds against Tenant. Tenant shall promptly notify Landlord of any
communication or report that Tenant makes to any governmental authority
regarding any possible violation of Environmental Requirements or release or
threat of release of any Hazardous Materials onto or from the Premises. Tenant
shall, within five (5) days of receipt thereof, provide Landlord with a copy of
any documents or correspondence received from any governmental agency or other
party relating to a possible violation of Environmental Requirements or claim or
liability associated with the release or threat of release of any Hazardous
Materials onto or from the Premises.


680272v7
28

--------------------------------------------------------------------------------






(f)    Intentionally omitted.
    
(g)    Notwithstanding anything to the contrary herein, Tenant shall not be
obligated to indemnify Landlord under this Paragraph 30, nor shall Tenant
otherwise be liable or responsible under this Paragraph 30, for any Hazardous
Materials which are present in, on, under, from or about the Premises or the
Project as of the date of this Lease, or which are brought onto the Project by
Landlord or any agent, contractor, employee or licensee of Landlord
(collectively, "Landlord's Hazardous Materials"), unless and to the extent any
such Landlord's Hazardous Materials are generated, used or transported by Tenant
(or its agents, employees, contractors, subtenants, affiliates, consultants,
customers, assignees, licensees or invitees), or knowingly or negligently
exacerbated, released or disturbed by Tenant (or its agents, employees,
contractors, subtenants, affiliates, consultants, customers, assignees,
licensees or invitees). In the event that Landlord or Tenant is ordered by a
governmental authority with jurisdiction to remediate any Landlord's Hazardous
Materials, and such Landlord's Hazardous Materials were not generated, used or
transported by Tenant (or its agents, employees, contractors, subtenants,
affiliates, consultants, customers, assignees, licensees or invitees), or
knowingly or negligently exacerbated, released or disturbed by Tenant (or its
agents, employees, contractors, subtenants, affiliates, consultants, customers,
assignees, licensees or invitees), then, as Tenant's sole and exclusive remedy
in connection therewith, Landlord shall perform such required remediation at
Landlord's sole cost and expense.


(h)    Landlord represents to Tenant that, to the actual knowledge of Landlord,
as of the date hereof, Landlord has not received written notice from a
governmental authority with jurisdiction indicating that the Project contains
Hazardous Materials in violation of applicable Environmental Requirements and
that remediation is required (which violation has not been cured).


(i)    Any period of time that Tenant is prevented from using all or any
material part of the Premises due to (i) the presence of Hazardous Materials in
violation of Environmental Requirements that Landlord is responsible for
remediating pursuant to the provisions of this Paragraph 30, or (ii) Landlord's
testing, surveying or remediation activities at the Project, shall be deemed a
"Hazardous Materials Abatement Event". If a Hazardous Materials Abatement Event
occurs, then Tenant shall give written notice of such Hazardous Materials
Abatement Event to Landlord, and if the Hazardous Materials Abatement Event
continues for three (3) consecutive business days after Landlord's receipt of
Tenant's written notice thereof, then, as Tenant's sole and exclusive remedy
(except as otherwise expressly provided to the contrary in this Lease), Base
Rent and Operating Expenses shall be abated or reduced after expiration of the
three (3) consecutive business day period for such time that Tenant continues to
be so prevented from using, and does not use, the Premises or a substantial
portion thereof, in the proportion that the rentable area of the portion of the
Premises that Tenant is prevented from using, and does not use, bears to the
total rentable area of the Premises; provided, however, that, subject to the
foregoing provisions of this subsection, Base Rent and Operating Expenses shall
be abated for the entire Premises during such period if the portion of the
Premises that Tenant is prevented from using as a result of the Hazardous
Materials Abatement Event, and does not use, is so significant as to make it
impractical for Tenant to conduct its business in all or any portion of the
Premises and Tenant does not, in fact, for that reason, conduct its business in
all or any portion of the Premises. In the event that the Hazardous Materials
Abatement Event continues for more than twelve (12) months after Tenant's
delivery of written notice of the Hazardous Materials Abatement Event, then
Tenant shall have the right to terminate this Lease at any time thereafter but
prior to the date the Hazardous Materials Abatement Event ceases to exist;
provided, however, if Tenant exercises such termination right and the Hazardous
Materials Abatement Event thereafter ceases within ten (10) business days
following Tenant's delivery of the termination notice, then such termination
notice shall be null and void and this Lease shall continue in full force and
effect.


31.    Rules and Regulations. Tenant shall, at all times during the Lease Term
and any extension thereof, comply with the rules and regulations attached
hereto. In the event of any conflict between said rules and regulations and
other provisions of this Lease, the other terms and provisions of this Lease
shall control.
32.    Security Service. Tenant acknowledges and agrees that, while Landlord may
(but shall not be obligated to) patrol the Project, Landlord is not providing
any security services with respect to the Premises and that Landlord shall not
be liable to Tenant for, and Tenant waives any claim against Landlord with
respect to, any loss by


680272v7
29

--------------------------------------------------------------------------------




theft or any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises.
33.    Force Majeure. Except with respect to Tenant's monetary obligations
(including, without limitation, Tenant's obligation to pay Base Rent and
Operating Expenses), and Tenant's obligation to timely vacate and surrender the
Premises upon the expiration or earlier termination of this Lease, neither
Landlord nor Tenant shall be held responsible for delays in the performance of
their respective obligations hereunder when caused by strikes, lockouts, labor
disputes, acts of God, inability to obtain labor or materials or reasonable
substitutes therefor, governmental restrictions, governmental regulations,
governmental controls, delay in issuance of permits, enemy or hostile
governmental action, civil commotion, fire or other casualty, and other causes
beyond the reasonable control of Landlord or Tenant, as applicable ("Force
Majeure").
34.    Entire Agreement. This Lease constitutes the complete and entire
agreement of Landlord and Tenant with respect to the subject matter hereof. No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease. This Lease may
not be amended except by an instrument in writing signed by both parties hereto.
35.    Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in terms to such illegal, invalid or unenforceable clause or
provision as may be possible and be legal, valid and enforceable.
36.    Brokers. Tenant represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction and that no broker,
agent or other person brought about this transaction, other than the broker set
forth in the Basic Lease Provisions above (the "Broker"), and Tenant agrees to
indemnify and hold Landlord harmless from and against any claims by any other
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this leasing
transaction. Landlord represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction and that no broker,
agent or other person brought about this transaction, other than the Broker, and
Landlord agrees to indemnify and hold Tenant harmless from and against any
claims by Broker and any other broker, agent or other person claiming a
commission or other form of compensation by virtue of having dealt with Landlord
with regard to this leasing transaction. Landlord shall be responsible for the
payment a commission to Broker in connection with this Lease pursuant to a
separate written agreement between Landlord and Broker.
37.    Miscellaneous.
(a)    Any payments or charges due from Tenant to Landlord hereunder shall be
considered rent for all purposes of this Lease.
(b)    If and when included within the term "Tenant," as used in this
instrument, there is more than one person, firm or corporation, each shall be
jointly and severally liable for the obligations of Tenant.
(c)    All notices required or permitted to be given under this Lease shall be
in writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, with proof of
delivery and postage prepaid, or by hand delivery and sent to the notice address
for each party listed in the Basic Lease Provisions. Either party may by notice
given aforesaid change its address for all subsequent notices. Except where
otherwise expressly provided to the contrary, notice shall be deemed given upon
receipt or rejection.
(d)    Except as otherwise expressly provided in this Lease or as otherwise
required by law, neither Landlord nor Tenant shall unreasonably withhold, delay
or condition any consent or approval required of such party under this Lease.


680272v7
30

--------------------------------------------------------------------------------




(e)    Landlord acknowledges that that Tenant's parent company, Vitamin Shoppe,
Inc., a Delaware corporation, is a publicly traded company and that such parent
company's annual report includes combined financial information of Tenant. So
long as Tenant is a wholly owned subsidiary of Vitamin Shoppe, Inc. and provided
that Vitamin Shoppe, Inc. continues to be a publicly traded company with current
financial statements that are readily available to the public and Vitamin
Shoppe, Inc. remains the Guarantor under this Lease, then the public filings of
Vitamin Shoppe, Inc. shall be deemed to satisfy the requirements of this
Paragraph 37(e). However, in the event that Tenant is no longer a wholly owned
subsidiary of Vitamin Shoppe, Inc. or the financial statements of Vitamin
Shoppe, Inc. are no longer readily available to the public, then Tenant shall
provide to Landlord, upon written request of Landlord made not more frequently
than once annually (except in connection with any actual or potential sale,
financing, ground lease or similar transaction) together with Landlord's
delivery to Tenant of an executed confidentiality agreement in a commercially
reasonable form, true and correct copies of Tenant's financial statements
prepared by Tenant or Tenant's accountants, consisting of Tenant's most recent
annual and quarterly balance sheet, income statement and statement of cash
flows, all certified as being true and correct by an authorized officer of
Tenant. If in the regular course of Tenant's business, Tenant has its financial
statements audited by a certified public accountant (at Tenant's sole cost and
expense), then Tenant shall provide copies of such audited statements to
Landlord. Landlord shall hold such financial statements and information in
confidence, and shall not disclose the same except: (1) on a confidential basis,
to Landlord's lenders or potential lenders, (2) on a confidential basis, to
potential purchasers of all or a portion of the Project, or (3) on a
confidential basis, to attorneys, accountants, consultants or other advisors, or
(4) if disclosure is required by any judicial or administrative order or ruling.
If Landlord intends to disclose Tenant's financial statements to any of the
parties provided for in clauses (1), (2) or (3) above, then prior to disclosing
such financial statements, Landlord shall mark such financial statements
"confidential" and inform such parties of the confidential nature of such
information, and, in the case of potential purchasers of the Project, Landlord
shall cause such potential purchaser to execute and deliver to Tenant a
commercially reasonable confidentiality agreement.
(f)    Neither this Lease nor a memorandum of lease shall be filed by or on
behalf of Tenant in any public record. Landlord may prepare and file, at
Landlord's sole cost, and upon request by Landlord, Tenant will execute a
memorandum of lease.
(g)    Each party acknowledges that it has had the opportunity to consult
counsel with respect to this Lease, and therefore, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Lease or any
exhibits or amendments hereto.
(h)    The submission by Landlord to Tenant of this Lease shall have no binding
force or effect, shall not constitute an option for the leasing of the Premises,
nor confer any right or impose any obligations upon either party until execution
and delivery of this Lease by both parties.
(i)    Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.
(j)    Any amount not paid by Tenant within five (5) days after its due date in
accordance with the terms of this Lease shall bear interest from such due date
until paid in full at the a rate equal to twelve percent (12%) percent per annum
or, if lower, the then-maximum lawful rate of default interest with respect to
commercial transactions. It is expressly the intent of Landlord and Tenant at
all times to comply with applicable law governing the maximum rate or amount of
any interest payable on or in connection with this Lease. If applicable law is
ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord's and Tenant's express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.


680272v7
31

--------------------------------------------------------------------------------




(k)    Construction and interpretation of this Lease shall be governed by the
laws of the state in which the Project is located, excluding any principles of
conflicts of laws.
(l)    Time is of the essence as to the performance of each party's obligations
under this Lease.
(m)    All exhibits and addenda attached hereto are hereby incorporated into
this Lease and made a part hereof. In the event of any conflict between such
exhibits or addenda (other than the rules and regulations) and the terms of this
Lease, such exhibits or addenda shall control. In the event of a conflict
between the rules and regulations attached hereto and the terms of this Lease,
the terms of this Lease shall control.
(n)    In the event either party shall commence an action to enforce any
provision of this Lease, the prevailing party in such action shall be entitled
to receive from the other party, in addition to damages, equitable or other
relief, any and all costs and expenses incurred, including reasonable attorneys'
fees and court costs and the fees and costs of expert witnesses, and fees
incurred to enforce any judgment obtained. This provision with respect to
attorneys fees incurred to enforce a judgment shall be severable from all other
provisions of this Lease, shall survive any judgment, and shall not be deemed
merged into the judgment. Tenant shall also reimburse Landlord for all costs
incurred by Landlord in connection with enforcing its rights under this Lease in
a bankruptcy proceeding commenced by Tenant, or other proceeding brought against
Tenant under Title 11 of the United States Code, as amended, including without
limitation, legal fees, experts' fees and expenses, court costs and consulting
fees.
(o)    There shall be no merger of the leasehold estate hereby created with the
fee estate in the Premises or any part thereof if the same person acquires or
holds, directly or indirectly, this Lease or any interest in this Lease and the
fee estate in the leasehold Premises or any interest in such fee estate.
(p)    To the extent Tenant or its agents or employees discover any water
leakage, water damage or mold in or about the Premises or Project, Tenant shall
promptly notify Landlord thereof in writing.
(a)    Intentionally omitted.
(b)    Tenant and its telecommunications companies, including local exchange
telecommunications companies and alternative access vendor services companies,
shall have no right of access to and within the Building, for the installation
and operation of telecommunications systems, including voice, video, data,
Internet, and any other services provided over wire, fiber optic, microwave,
wireless, and any other transmission systems ("Telecommunications Services"),
for part or all of Tenant's telecommunications within the Building and from the
Building to any other location without Landlord's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. All
providers of Telecommunications Services shall be required to comply with the
rules and regulations of the Building, applicable Legal Requirements and
Landlord's policies and practices for the Building. Tenant acknowledges that
Landlord shall not be required to provide or arrange for any Telecommunications
Services and that Landlord shall have no liability to a Tenant-related party in
connection with the installation, operation or maintenance of Telecommunications
Services or any equipment or facilities relating thereto. Tenant, at its cost
and for its own account, shall be solely responsible for obtaining all
Telecommunications Services.
(c)    Tenant (if a corporation, partnership or other business entity) hereby
represents and warrants to Landlord that Tenant is and will remain during the
Term a duly formed and existing entity qualified to do business in the state in
which the Premises are located, that Tenant has full right and authority to
execute and deliver this Lease, that each person signing on behalf of Tenant is
authorized to do so. Landlord hereby represents and warrants to Tenant that
Landlord is a duly formed and existing entity qualified to do business in the
state in which the Premises are located, that Landlord has full right and
authority to execute and deliver this Lease, and that each person signing on
behalf of Landlord is authorized to do so.
(d)    Landlord and Tenant agree that all administrative fees and late charges
prescribed in this Lease are reasonable estimates of the costs that Landlord
will incur by reason of Tenant's failure to comply with the provisions of this
Lease, and the imposition of such fees and charges shall be in addition to all
of Landlord's other rights and remedies hereunder or at law, and shall not be
construed as a penalty.


680272v7
32

--------------------------------------------------------------------------------




38.    Waiver of Landlord's Lien. All of Tenant's Trade Fixtures and inventory
shall be and remain the personal property of Tenant and shall be removable by
Tenant any time prior to the expiration or earlier termination of this Lease.
Notwithstanding anything contained herein to the contrary, Landlord expressly
waives any statutory or common law landlord's liens (as same may be enacted or
may exist from time to time) and any and all rights granted under any present or
future laws to levy or distrain for rent (whether in arrears or in advance)
against Tenant's Trade Fixtures and inventory.
39.    Limitation of Liability of Landlord's Partners, and Others. Tenant agrees
that any obligation or liability whatsoever of Landlord which may arise at any
time under this Lease, or any obligation or liability which may be incurred by
Landlord pursuant to any other instrument, transaction, or undertaking
contemplated hereby, shall not be personally binding upon, nor shall resort for
the enforcement thereof be had to the property of the constituent partners of
Landlord or any of their respective directors, officers, representatives,
employees or agents, regardless of whether such obligation or liability is in
the nature of contract, tort, or otherwise.
40.    OFAC. Tenant represents and warrants to Landlord that, to the best of
Tenant's actual knowledge, Tenant is currently in compliance with and shall at
all times during the Lease Term (including any extension thereof) remain in
compliance with the regulations of the Office of Foreign Asset Control ("OFAC")
of the Department of the Treasury (including those named on OFAC's Specially
Designated and Blocked Persons List) and any statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.
41.    Intentionally Omitted.
42.    Easements; CC&R's. Landlord reserves to itself the right, from time to
time, to grant such easements, rights and dedications that Landlord deems
necessary or desirable, and to cause the recordation of parcel maps, easement
agreements and covenants, conditions and restrictions, so long as such
easements, rights, dedications, maps and covenants, conditions and restrictions
do not unreasonably interfere with the permitted use of the Premises by Tenant,
access to or visibility of the Premises or parking at the Premises, and do not
otherwise adversely affect Tenant's rights and benefits or obligations under
this Lease. Tenant shall sign, or provide commercially reasonable, good faith
comments to, any of the aforementioned documents within ten (10) business days
following Landlord's request therefor. Landlord represents and warrants to
Tenant that, as of the date of this Lease, to the actual knowledge of Landlord
(without duty of investigation or inquiry), Landlord has not entered into any
unrecorded agreements, restrictions or prohibitions affecting the Premises or
this Lease that would materially and adversely affect Tenant's rights, or
materially increase Tenant's obligations, under this Lease. Notwithstanding the
foregoing, Landlord is making no representations or warranties with respect to
Tenant's right or ability to obtain permits or approvals necessary for Tenant's
use, operations or improvements at the Premises.
43.    Options to Extend. Landlord hereby grants to Tenant three (3) consecutive
options to extend the Lease Term (each, an "Option"), each for a period of five
(5) years (each 5-year period, an "Option Term") commencing upon the expiration
of the initial Lease Term, upon each of the following conditions and terms:
(a)    Tenant shall give to Landlord, and Landlord shall actually receive, on a
date which is at least one hundred eighty (180) days and not more than two
hundred seventy (270) days prior to the then scheduled expiration date of the
Lease Term, a written notice of Tenant's exercise of an Option (an "Option
Notice"), time being of the essence. If an Option Notice is not timely so given
and received, the Option, and any subsequent Option (if any), shall
automatically expire.
(b)    Tenant shall have no right to exercise any Option, notwithstanding any
provision hereof to the contrary, if Tenant has committed any Event of Default
under this Lease which is continuing at the time Tenant desires to exercise the
Option; provided, however, if Landlord has delivered written notice to Tenant of
a default under this Lease by Tenant which has not yet been cured at the time
that Tenant exercises an Option, then Tenant's exercise of such Option shall be
conditioned upon Tenant's timely cure of the default as required herein (and in
the event Tenant fails to timely and properly cure such default, then Tenant's
exercise of the Option shall be null and void).    


680272v7
33

--------------------------------------------------------------------------------




(c)    The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Tenant's inability to exercise the Option due
to a continuing Event of Default.
(d)    At Landlord's sole election, all Option rights of Tenant under this
Paragraph 43 shall terminate and be of no further force or effect,
notwithstanding Tenant's due and timely exercise of an Option, if, an Event of
Default occurs subsequent to the date of the exercise of the Option and is not
cured as of the commencement date of the Option Term (provided, however, in no
event shall the foregoing be interpreted to limit any rights or remedies of
Landlord in connection with any such Event of Default pursuant to Paragraph 24
above).
(e)    The Options granted to Tenant in this Lease are personal to the original
Tenant named in this Lease (the "Original Tenant") or any assignee under a
Permitted Transfer, and may be exercised only by the Original Tenant (or such
assignee under a Permitted Transfer), and may not be exercised or be assigned,
voluntarily or involuntarily, by or to any person or entity other than the
Original Tenant (or the Permitted Transfer assignee). The Options are not
assignable separate and apart from this Lease, nor may the Options be separated
from this Lease in any manner, either by reservation or otherwise.
Notwithstanding the foregoing, an assignee of Tenant's interest in this Lease
that is not the assignee under a Permitted Transfer but which has been approved
by Landlord pursuant to the terms and conditions of Paragraph 17 of this Lease,
may exercise the Options granted in this Paragraph 43, subject to the terms
hereof.
(f)    All of the terms and conditions of this Lease except where specifically
modified by this Paragraph 43 or as otherwise stated to be applicable only to
the initial Lease Term shall apply during any extended Lease Term.
(g)    The monthly Base Rent payable during any Option Term shall be equal to
the greater of (x) the then current fair market value of the Premises for the
Permitted Use; or (y) the monthly Base Rent payable during the immediately
preceding term of this Lease. The then current fair market value for the
Permitted Use of the Premises shall be determined as of the beginning of the
Option Term, as follows:
(1)    Promptly following receipt by Landlord of Tenant's Option Notice,
Landlord and Tenant shall attempt to reach agreement on the Base Rent for the
Option Term, which Base Rent shall be set in accordance with the criteria
described above. If Landlord and Tenant are able to agree on the Base Rent for
the Option Term, Landlord and Tenant shall immediately execute an amendment to
this Lease stating the Base Rent for the Option Term.
(2)    If the parties are unable to agree on the Base Rent for the Option Term
within forty-five (45) days following Landlord's receipt of an Option Notice,
then each party, at its cost and by giving notice to the other party, shall have
ten (10) days within which to appoint an independent licensed commercial real
estate broker with at least seven (7) years experience in the Greater Phoenix,
Arizona commercial/industrial real estate market, to determine and set the Base
Rent for the Option Term at the then current fair market monthly rental value
for the Permitted Use of the Premises (but not less than the monthly Base Rent
payable during the immediately preceding term of this Lease) for a term equal to
the Option Term taking into account all relevant factors. If a party does not
appoint a broker within such ten (10) day period, the single broker appointed
shall be the sole broker and shall set the Base Rent for the Option Term. If two
brokers are appointed by the parties as stated in this paragraph, they shall
meet promptly and attempt to set the Base Rent for the Option Term. If they are
unable to agree within forty five (45) days after the second broker has been
appointed, they shall attempt to select a third independent broker meeting the
qualifications stated in this paragraph within ten (10) days after the last day
the two brokers are given to set the Base Rent for the Option Term. If they are
unable to agree on the third broker, either of the parties to this Lease, by
giving ten (10) days notice to the other party, may apply to the presiding judge
of the court of the County in which the Premises are located, for the selection
of a third broker who meets the qualifications stated in this paragraph. Each of
the parties shall bear the cost of its own broker and one-half (1/2) of the cost
of appointing the third broker and of paying the third broker's fee. The third
broker, however selected, shall be a person who has not previously acted in any
capacity for either party.
(3)    Within twenty (20) days after the selection of the third broker, a
majority of the brokers shall set the Base Rent for the Option Term. If a
majority of the brokers are unable to agree upon the Base Rent within the
stipulated period of time, the two closest brokers shall be added together and
their total divided by two,


680272v7
34

--------------------------------------------------------------------------------




and the resulting quotient shall be the Base Rent for the Premises during such
Option Term. Notwithstanding the foregoing, in no event, however, shall the Base
Rent for an Option Term be less than the Base Rent payable during the
immediately preceding term of this Lease.
(h)    If the Base Rent for an Option Term has not been determined by the
commencement date of the Option Term, then until such Base Rent is determined,
Tenant shall pay Base Rent to Landlord at the rate in effect immediately
preceding the Option Term, and if the actual Base Rent for the Option Term is
determined to be higher, then within thirty (30) days after the determination of
such higher Base Rent, Tenant shall pay to Landlord the difference for each
month of the Option Term for which Base Rent has already become due.
44.    Rooftop Equipment. Landlord hereby grants to Tenant the non-exclusive
right to occupy certain portions of the roof of the Building (the "Rooftop
Premises"), as such Rooftop Premises shall be designated by Landlord in
Landlord's sole and absolute discretion, so that Tenant may install, use,
operate and maintain one or more satellite television dish or antennae (for
receiving purposes only) and their appurtenant conduit and cabling
(collectively, the "Rooftop Equipment"), until the expiration or termination of
the term of this Lease. Landlord may, from time to time, upon ten (10) business
days prior written notice to Tenant, require Tenant to relocate the Rooftop
Equipment to another location on the roof of the Building as reasonably
designated by Landlord (which new location shall thereafter be deemed the
Rooftop Premises). Tenant shall perform any such relocation at Tenant's sole
cost and expense in accordance with the terms of this Paragraph 44 and the other
terms and conditions of this Lease (including, without limitation, Paragraph 12
above). Notwithstanding anything to the contrary set forth in this Paragraph,
neither the Rooftop Equipment, nor any work or act in connection with the
Rooftop Equipment, by or on behalf of Tenant may invalidate or otherwise affect
the warranty relating to the roof, unless otherwise specified by Landlord in
writing in its sole and absolute discretion. The Rooftop Equipment and Tenant's
use of the Rooftop Premises shall be in accordance with the additional following
conditions:
(a)    Plans and specifications with respect to the rooftop equipment (and the
installation of the same) must be approved in advance by Landlord in Landlord's
reasonable discretion.
(b)    The use of the Rooftop Equipment shall be restricted to Tenant's internal
communications purposes only and shall not be used for profit making purposes or
available for use by any party except Tenant and Tenant's employees, agents,
guests, licensees and invitees.
(c)    Tenant shall reimburse Landlord or Landlord's agent or contractor, upon
promptly following demand, for all actual and reasonable out-of-pocket costs and
expenses incurred by Landlord for any architectural, engineering or supervisory
services in connection with the Rooftop Equipment, including, without
limitation, Landlord's review of the plans and specifications for the Rooftop
Equipment. Without limiting the foregoing, Tenant shall promptly, at its sole
cost and expense, repair any and all damage resulting from the presence and/or
use of the Rooftop Equipment and pay to Landlord any and all other costs
actually incurred by Landlord in connection with the Rooftop Equipment.
Notwithstanding the foregoing, there shall be no monthly rental for the use of
the Rooftop Premises for Tenant's Rooftop Equipment.
(d)    The Rooftop Equipment shall be installed, used, operated and maintained
solely on the Rooftop Premises and solely at the expense of Tenant. Tenant shall
perform the installation of the Rooftop Equipment in accordance with an
installation program reasonably approved and supervised by Landlord or
Landlord's contractor, and Tenant shall neither bring the Rooftop Equipment nor
any associated equipment to the Premises or Rooftop Premises without first
giving Landlord fifteen (15) business days' prior written notice of the date and
time of the planned installation. Tenant shall ensure that the Rooftop Equipment
shall in all cases be installed, used, operated, maintained and removed in
compliance with the following requirements (all as determined by Landlord in its
reasonable discretion): (i) the Rooftop Equipment shall not interfere in any way
with the Building's existing engineering or other maintenance functions or
duties; (ii) the Rooftop Equipment must be properly secured and installed so as
not to be affected by high winds or other weather elements; (iii) the Rooftop
Equipment must be properly grounded; (iv) the weight of the Rooftop Equipment
shall not exceed the load limits of the Building; and (v) in no event shall the
Rooftop Equipment or any appurtenant wiring or cable interfere with or otherwise
adversely affect the electrical, mechanical, structural, life safety or other
building systems of the Building. Tenant shall bear all costs and expenses in
connection with the installation,


680272v7
35

--------------------------------------------------------------------------------




use, operation, maintenance and removal of the Rooftop Equipment, including all
costs relating to the repair of any damage to the roof or other parts of the
Building caused directly or indirectly by any such installation, use, operation,
maintenance or removal, including, without limitation, water damage or other
damage resulting from weather elements.
(e)    The installation of the Rooftop Equipment, excluding any necessary
penetration of the roof of the Building, shall be performed by Tenant's
contractor, as approved by Landlord, and at Tenant's expense (or, at Landlord's
option, by Landlord's contractor, at Tenant's expense), provided such
installation is of a non-penetrating surface mount only. Each contractor
performing any portion of Tenant's installation of the Rooftop Equipment shall
be subject to Landlord's approval, which shall not be unreasonably withheld,
conditioned or delayed, and shall maintain the insurance required by the terms
of this Lease. Tenant may not install the Rooftop Equipment in a manner that
penetrates the roof membrane of the Building, without Landlord's prior written
consent, which consent may be withheld in Landlord's sole and absolute
discretion. Without limiting Tenant's other obligations, Tenant shall reimburse
Landlord for all reasonable costs associated with obtaining confirmation that
Landlord's roof warranty will not be affected by any penetration. All work done
in connection with any permitted roof penetration shall be performed by Landlord
or Landlord's agent at Tenant's sole cost and expense. The installation of the
Rooftop Equipment shall not damage the Building or existing structures thereon.
Landlord may obtain the services of a structural engineer to design any
additional supports required to support the Rooftop Equipment, and to monitor
the installation thereof, and Tenant shall reimburse Landlord, within thirty
(30) days after receipt by Tenant of an invoice, and Tenant's receipt of
reasonable supporting documentation, for Landlord's actual and reasonable the
cost of such services and such supports. The Rooftop Equipment shall remain the
personal property of Tenant and shall be removed by Tenant prior to the
expiration or earlier termination of this Lease, and Tenant shall repair any
damage caused by the removal of the Rooftop Equipment and its associated wiring,
cables and other components and immediately, at Tenant's sole cost and expense,
restore the Rooftop Premises to the condition which existed prior to the
installation of the Rooftop Equipment.
(f)    Tenant may, at Tenant's own cost and expense, upon at least forty-eight
(48) hours prior written notice to Landlord (or such shorter period as may be
reasonable in the case of an emergency), access the Rooftop Premises to repair,
replace, reorient or remove the Rooftop Equipment, or replace it with generally
similar equipment, provided that (i) Landlord shall have the right to have a
representative of Landlord accompany Tenant or its employees, agents or
contractors when they are present on the roof; (ii) any new equipment does not
weigh more than the original Rooftop Equipment and can be properly accommodated
on Rooftop Premises without placing materially greater demands upon the
electrical, mechanical, structural, life safety or other building systems of the
Building than the original Rooftop Equipment; (iii) Tenant at its cost shall
restore the Building to the condition in which it was prior to such repair,
reorientation, removal or replacement, and all of such repair, reorientation,
removal or replacement shall be performed in accordance with Landlord's and
industry standard engineering practices and by contractors or other persons
approved by Landlord; and (iv) all plans and designs of Tenant relating to such
repair, reorientation, removal or replacement shall in any case be subject to
the prior written approval of Landlord, which shall not be unreasonably
withheld, conditioned or delayed.
(g)    Tenant hereby agrees that the Rooftop Premises shall be taken "as is",
"with all faults", without any representations and warranties, and Tenant hereby
agrees and warrants that it has investigated and inspected the condition of the
Rooftop Premises and the suitability of same for Tenant's purposes.
(h)    Tenant, at Tenant's sole cost and expense, will, at all times in
connection with the installation, use, operation and maintenance of the Rooftop
Equipment, comply with all governmental and legal requirements affecting the
installation, use, operation and maintenance of the Rooftop Equipment,
including, without limitation, applicable building and fire codes, and will
comply with all requirements of the Federal Aviation Administration and Federal
Communications Commission in respect thereof. Tenant, at Tenant's sole cost and
expense, shall be obligated to secure and obtain and provide Landlord with
copies of all required permits, approvals and licenses for or with respect to
the installation or operation of the Rooftop Equipment prior to the commencement
of any installation activities hereunder, and Tenant shall be obligated to keep
in full force and effect and renew, as applicable, all required permits,
approvals and licenses required hereunder.
(i)    During the entire period that the Rooftop Equipment is situated in the
Rooftop Premises, Tenant agrees to maintain commercial general public liability
insurance against all claims for bodily injury, death and


680272v7
36

--------------------------------------------------------------------------------




property damage occurring in the Rooftop Premises and the area surrounding or in
any way related to the Rooftop Equipment in the amounts and in accordance with
the terms set forth in this Lease and as otherwise reasonably designated by
Landlord; Tenant shall ensure that all insurance policies shall name Landlord
and any other party reasonably designated by Landlord as additional insureds.
Tenant shall pay, immediately upon demand, for the cost of any additional
insurance incurred by Landlord or the increase in any premiums on insurance
maintained by Landlord arising by reason of the erection or installation and
maintenance of the Rooftop Equipment.
(j)    Landlord shall not be liable in any respect for damages to either person
or property nor shall Tenant be relieved from fulfilling any covenant or
agreement hereof as a result of any temporary or permanent interruption of
electrical service (provided, however, that Landlord shall be responsible for
any actual damage to Tenant's personal property caused by the gross negligence
or willful misconduct of Landlord or its agents or employees, but subject in all
events to Paragraph 9(c) of the Lease). Landlord shall use reasonable diligence
to restore any interruption in electrical service promptly, but Tenant shall
have no claim for damages, consequential or otherwise, on account of any
interruption. Tenant acknowledges that Landlord may, as part of its maintenance
and repair obligations at the Project, require a temporary interruption of
electrical service that may cause a temporary disruption of service to Tenant or
the Rooftop Equipment. Landlord shall have no obligation hereunder to provide
alternate power from emergency power sources.
45.    Guaranty of Lease. Concurrently with Tenant's execution of this Lease,
Tenant shall cause Guarantor to execute and deliver in favor of Landlord, the
Guaranty of Lease attached hereto as Exhibit G, which shall guarantee all of
Tenant's obligations under this Lease.
[SIGNATURES ON FOLLOWING PAGES]


680272v7
37

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first set forth above.
LANDLORD:


COLDWATER INDUSTRIAL ASSOCIATES 3, LLC,
a Delaware limited liability company


By:    Lion-TC Development II, LLC,
a Delaware limited liability company,
its sole member


By:    LIT Industrial Limited Partnership,
a Delaware limited partnership,
its member


By:    LIT Holdings GP, LLC,
a Delaware limited liability company,
its general partner


By:    Lion Industrial Properties, L.P.,
a Delaware limited partnership,
its sole member


By:    LIT GP Sub, LLC,
a Delaware limited liability company,
its general partner


By:    Lion Industrial Trust,
a Maryland real estate investment trust,
its manager




By:    /s/ David T. Confer        
Name:    David T. Confer            
Title:    SVP                






680272v7
38

--------------------------------------------------------------------------------




TENANT:


VITAMIN SHOPPE PROCUREMENT SERVICES, INC.,
a Delaware corporation



By:    /s/ David Kastin                    
Name:    David Kastin                    
Title:    Senior Vice President & General Counsel        












680272v7
39